     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 1 of 76




                                                                     .J·:-
                                                                       • •. ·   ~.
                                                                                     ·r·-·~·;:, .-....~,-r:.
                                                                                       ' : .__ t \   '"'   ~   I, I   t   r
                                                                     ;·::; r•:          •1-  1 r-1    :::"iJ.'
                                                                      • ''       -· .) •       ;,, ·- L h ii


                                                                  2•19AUG 16 AMII: 16

                      IN THE CIRCUIT COURT OF
                    CLEBURNE COUNTY, ARKANSAS

CHRISTOPHER PIPKIN                                                  PLAINTIFF

      v.

PROGRESSIVE NORTHWESTERN
INSURANCE COMPANY                                                 DEFENDANT


                       CLASS ACTION COMPLAINT


                               I. INTRODUCTION

      1.    Christopher Pipkin ("Pipkin") insured his 2014 Kia Forte vehicle

with Progressive Northwestern Insurance Company ("Progressive"). Pipkin

was involved in a vehicle collision, and Progressive declared his vehicle a

total loss. As it does with all its total loss claims, Progressive used a Mitchell

Valuation Report ("Mitchell Report") to determine what it would pay on

Pipkin's claim. Based on the report, Progressive placed the actual cash value

of Pipkin's vehicle at $14,812.00. This is less than the actual cash value of the

vehicle and less than what was required to replace his vehicle with another

of like kind and quality.
                                                                                              EXHIBIT
                                  Paget of 21
                                                                                If}
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 2 of 76




      2.     Progressive' s use of the Mitchell Report to value total loss claims

violates its contracts with its insureds and Arkansas law. Progressive is

required to calculate actual cash value through either: (a) the cost of a

specific, comparable replacement automobile, or (b) using one of two or

more quotations obtained from two or more qualified dealers or appraisal

services located within the local market area. Instead of following Arkansas

law, Progressive uses the Mitchell Report to cheat its policyholders and

increase its profits. The Mitchell Report systematically undervalues the

insureds' vehicles, resulting in a payment of less than the actual cash value

for all total loss claims, saving Progressive millions of dollars each year at

the expense of its insureds.

      3.     Pipkin brings this suit on behalf of himself and others similarly

situated to recover the difference between the actual cash value of his vehicle

and what he was paid, punitive damages, costs, and attorneys' fees. Pipkin

also asks the Court to declare that the use of the Mitchell Report to adjust

first-party insurance claims violates Arkansas law and to permanently

enjoin its use.




                                  Page 2of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 3 of 76




                   II. PARTIES, JURISDICTION, AND VENUE

      4.    Plaintiff Christopher Pipkin is a resident and citizen of Cleburne

County, Arkansas. At all times relevant to this Complaint, he had a motor

vehicle insurance policy with Progressive Northwestern Insurance

Company.

      5.    Defendant Progressive Northwestern Insurance Company is

incorporated and has its principal place of business in Cleveland, Ohio. It is

licensed to do business in Arkansas, and its registered agent for service is

CT Corporation System, 124 West Capitol Avenue, Suite 1900, Little Rock,

Arkansas 72201.

      6.    This Court has subject matter jurisdiction pursuant to Ark.

Const. amend. 80, § 6 and Ark. Code Ann.§ 16-13-201.

      7.    Venue is proper in this Court because Pipkin resided in Cleburne

County at the time of the events which gave rise to this cause of action. Ark.

Code Ann. § 16-60-101.

                         III. FACTUAL ALLEGATIONS

      8.    Pipkin was involved in a motor vehicle accident in April 2015,

which resulted in substantial damage to his 2014 Kia Forte. Pipkin insured



                                 Page3 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 4 of 76




his vehicle with Progressive, and he filed a claim regarding his property

damage. Progressive determined that the vehicle was a total loss.

      9.    Pipkin's insurance policy with Progressive contained a clause

that required a total loss claim to be adjusted based on either the actual cash

value or the amount necessary to replace Pipkin's vehicle. See Progressive's

Standard Arkansas Insurance Policy, Exhibit" A" at p. 25. Upon information

and belief, Exhibit "A" is Progressive's standard automobile insurance

policy issued to insureds in the state of Arkansas.

      10.   Pipkin has been unable to locate a copy of his policy to attach to

this Complaint, and Progressive did not respond to his request for a copy of

his policy. Good cause exists for Pipkin not to attach a copy of his policy to

this Complaint because Progressive has a copy of the policy, and Pipkin can

obtain a copy in discovery. Further, upon information and belief, Pipkin's

policy contains the same material terms and provisions as the Progressive

policy that is attached as Exhibit "A."

     11.    To adjust Pipkin's claim, Progressive used a report obtained

from Mitchell International, Inc. ("Mitchell Inc."). Mitchell Inc. provides

services to the collision and insurance claim industry, including the Mitchell

Report. The Mitchell Report is sold almost exclusively to insurance
                                 Page4of 21
      Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 5 of 76




companies, and it is marketed as reducing the cost of total value settlements.

Upon information and belief, Progressive uses the Mitchell Report to

calculate its offers of all total loss claims.

      12.    Progressive presented the Mitchell Report to Pipkin as

representing the "actual cash value" of his vehicle. See Mitchell Report,

attached as Exhibit "B." The actual cash value - and the cost to replace the

vehicle with one of like kind and quality - was higher.

      13.    The Mitchell Report systematically undervalues vehicles by

making a series of arbitrary and unexplained adjustments to the vehicles

contained in the report.

      14.    For instance, the listed price of four of the" comparable" vehicles

in the report were automatically reduced by approximately 7.3% for a

"projected sold adjustment." The Mitchell Report claims that this is "an

adjustment to reflect consumer purchasing behavior (negotiating a different

price than the listed price)." The Report does not explain the basis for this

reduction, and it is not grounded in reality.

      15.    To illustrate, the Mitchell Report indicates that out of the six

comparable vehicles used to determine the "base value," two of the

comparable vehicles were identified as "Franchise Sale -        J.D   Power and

                                    Page 5 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 6 of 76




Associates," meaning that those vehicles were actually sold at the price listed

in the report. See Mitchell Report, p. 6. The other four vehicles were "listed"

vehicles. Mitchell reduced the price of the four listed vehicles by 7.3% to

"reflect consuming purchasing behavior."

      16.   Notably, the vehicles were adjusted even though two of the

prices were obtained from "TrueCar," a website that promotes itself as

providing "the actual price you will pay at the dealership." The adjustment

resulted in all four of the listed vehicles receiving a lower value than the two

vehicles that were sold.

      17.   The result of these reductions is to automatically reduce the

amount paid on Pipkin' s claim, and every other person whose total loss

claim was valued using the Mitchell Report.

      18.   The Mitchell Report also makes other adjustments for mileage.

But the report does not explain how or why this adjustment is made.

      19.   The effect of these adjustments is to reduce payment on the claim

to an amount less than the actual cash value and far less than is required to

purchase a replacement vehicle of like kind and quality.




                                 Page 6 of 21 ·
       Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 7 of 76




       20.      Progressive knows that the Mitchell Report undervalues

 vehicles. Despite knowing that the Mitchell Report undervalues vehicles,

 Progressive continues to use it to determine the amount to pay claimants.

       21.      Progressive presented the Mitchell Report to Pipkin as

 representing the actual cash value of his vehicle and Pipkin relied on

 Progressive's representation when adjusting his claim. Progressive misled

 Pipkin when it presented the Mitchell Report as representing the actual cash

 value of his vehicle.

       22.      Arkansas law reqmres that Progressive, when adjusting or

 settling first party automobile total losses, either provide a replacement

 vehicle, provide a cash settlement based on a specific replacement vehicle if

 one is available in the local market area, or use "one (1) of two (2) or more

 quotations obtained by the insurer from two (2) or more qualified dealers or

 appraisal services located within the local market area when a comparable

 automobile is not located in the local market area." Ark. Ins. Regulation 43,

 § 10(a)(2).   If the insurer deviates from one of those methods, the deviation

· must be supported by documentation giving particulars of the automobiles

 condition, and "[a]ny deductions from such cost, including deduction for

 salvage, must be measurable, discernable, itemized, and specified as to

                                    Page7 of 21
      Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 8 of 76




dollar amount and shall be appropriate in amount." Ark. Ins. R. 43,

§ 10(a)(3). Further," [t]he basis for such settlement shall be fully explained to

the first party claimant." Ark. Ins. R. 43, § 10(a)(3).

      23.   Mitcheil Inc. is not a qualified dealer or appraisal service located

in Cleburne County, Arkansas. Mitchell Inc. does not maintain any offices in

the State of Arkansas.

      24.   Progressive did not provide documentation about why it needed

to deviate from one of the two approved methods to adjust Pipkin' s claim,

and there was nothing unique about Pipkin's vehicle that would justify

deviating from the methods approved under Arkansas law.

      25.   Progressive knows or should. know that using the Mitchell

Report to determine actual cash value violates Arkansas law. Despite

knowing that the practice is unlawful, Progressive uses the practices because

it saves millions of dollars. Progressive can achieve this savings because the

cost of obtaining an appraisal and litigating the value of a property damage

claim exceeds the difference in value between the Mitchell Report and the

actual cash value of the vehicle.




                                    Page 8 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 9 of 76




                       IV. CLASS ACTION ALLEGATIONS

      26.   Pipkin incorporates by reference the preceding paragraphs as if

they were fully set forth herein.

      27.   Pipkin brings this as a class action under Rule 23 of the Arkansas

Rules of Civil Procedure.

      28.   Members of the putative class are so numerous that joinder of all

such members is impracticable. The exact size of the putative class is

unknown but may be easily determined from records maintained by

Progressive.

      29.   There are common questions of law and fact applicable to the

putative class with respect to liability, relief, and anticipated affirmative

defenses. Common questions of law and fact include:

            a.     Whether Progressive has a practice of using the

      Mitchell Report to determine actual cash value;

            b.     Whether Regulation § 43, § 10 is incorporated into

      the terms of Progressive's automobile insurance policies;

            c.     Whether Progressive' s practices violated Regulation

      43, § 10;



                                    Page 9 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 10 of 76




             d.       Whether Mitchell Inc. is a qualified dealer or

     appraiser in the local market area; and

             e.    By what percentage does the Mitchell Report

     systematically undervalue cars vis a vis their actual cash value.

     30.     Pipkin's claim is typical of the putative class. Like all other

putative class members, Pipkin had a total loss automobile claim that was

settled and adjusted using the Mitchell Report.

     31.     Pipkin will fairly and adequately protect the interest of the

putative class. He has no conflicts with putative class members and has

suffered the same injury as members of the putative class.

     32.     Pipkin's counsel      possesses   the requisite resources and

experience in class action litigation to adequately represent Pipkin and the

putative class members in prosecuting the claims here.

     33.     The questions of law and fact common to Pipkin and members

of the putative class predominate over any questions affecting only

individual    class     members.    These   common    questions    concerning

Progressive's wrongdoing must be resolved for all class members.

     34.     A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. Progressive engages in a

                                   Page10 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 11 of 76




common business practice of using the Mitchell Report to adjust total loss

claims, which is alleged to violate Arkansas law, and it is not unfair to

require Progressive to litigate its business practice on a class-wide basis.

Moreover, class members' individual damage claims are too small to make

individual litigation an economically viable alternative. But despite the

small size of any one individual's claim standing alone, the aggregate value

of the practice is substantial.

      35.   Pipkin's class claims are appropriate to proceed under the

Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to

prohibit most private class actions under the ADTPA - is an unconstitutional

intrusion into the Arkansas Supreme Court's exclusive authority to

"prescribe the rules of pleading, practice and procedure for all courts." Ark.

Const. Amend. 80, § 3; see also Johnson v. Rockwell Automation, 2009 Ark. 241,

308 S. W .3d 135 (holding two provisions of Arkansas Civil Justice Reform Act

were unconstitutional); Summerville v. Thrower, 369 Ark. 231,253 S.W.3d 415

(2007)   (holding statute      requiring   reasonable   cause   affidavit was

unconstitutional); i'\!eidrick v. Arnold, 310 Ark. 138, 835 S.W.2d 843 (1992)

(holding statute requiring 60-day notice before filing medical malpractice

claim was unconstitutional).

                                  Pagett of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 12 of 76




                             V. CAUSES OF ACTION
            COUNT I: ARKANSAS DECEPTIVE TRADE PRACTICES ACT


      36.   Pipkin incorporates by reference the preceding paragraphs as if

they were fully set forth herein.

      37.   Arkansas law requires that an insurer adjust total loss

automobile claims by providing the insured with enough money to purchase

a specific comparable replacement vehicle in the local market area, or, if no

comparable vehicle is available, using one of two or more quotations from a

local dealer or appraiser. Ark. Ins. R. 43, § 10.

      38.   Progressive adjusts total loss automobile claims by relying on the

Mitchell Report, even though Mitchell Inc. is not a local dealer or appraiser

and even though the report does not provide the insured with sufficient

funds to purchase a comparable replacement automobile.

      39.   Progressive engaged in an unconscionable, false, or deceptive act

or practice in business, commerce, or trade when it used the Mitchell Report

to adjust Pipkin's total loss claim. Progressive· also used the same

unconscionable, false, or deceptive act or practice in using the Mitchell

Report to adjust all its total loss claims in Arkansas. See Ark. Code Ann.

§ 4-88.107(a)(10).   See also Ark. Ins. R. 43, § 1 (expressly providing that


                                 Page 12 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 13 of 76




violations of the Insurance Department's regulations regarding unfair claim

settlement practices "constitute an unfair or deceptive act or practice in the

business of insurance.").

      40.   Progressive presented the Mitchell Report as representing the

actual cash value of their vehicles and Pipkin and putative class members

justifiably relied on Progressive' s representation about the actual cash value

of the vehicles. Progressive misled Pipkin and the putative class members

by using the Mitchell Report.

      41.   Progressive' s conduct proximately caused damage to Pipkin and

putative class members because they received less for their total loss claims

than they should have. Pipkin and putative class members seek

compensatory damages in an amount equal to the difference between the

an1ount paid to them to adjust their total loss claims and the actual cash

value of their vehicle computed as required by Arkansas law.

     42.    Progressive knew or ought to have known that its conduct

would result in injury to Pipkin and putative class members and it continued

in such conduct in reckless disregard of the consequences. Specifically,

Progressive knew that its use of the Mitchell Report undervalued its

insureds' vehicles, yet it continued to use the Mitchell Report and misled its

                                Page 13 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 14 of 76




insureds because it saved Progressive millions of dollars each year. As a

result, Pipkin and putative class members are entitled to punitive damages.

      43.   Plaintiff and the putative class members are entitled to an award

of attorneys' fees, costs, and expenses in bringing their Deceptive Trade

Practices Act claim.

                    COUNT II: FRAUD IN THE INDUCEMENT


      44.   Pipkin incorporates by reference the preceding paragraphs as if

they were fully set forth herein.

     45.    Progressive falsely represented that the amount in the Mitchell

Report represented the actual cash value of Pipkin' s automobile. Progressive

made the same false representation to every other putative class member

and misled each putative class member.

     46.    Progressive knew that its representation was false. First,

Progressive knew that Arkansas law requires that an insurer use one of the

methods identified in Regulation 43 to determine actual cash value and that

the Mitchell Report was not a permissible method. Further, Progressive

knew that the Mitchell Report systematically generated valuations that were

lower than the actual cash value that would have resulted had it obtained a



                                Page14 of 21
        Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 15 of 76




valuation from a qualified local dealer or appraiser as required by Arkansas

law.

        47.          Progressive intended to induce and coerce Pipkin and putative

class members into settling their total loss claims for less than they would

have if Progressive had complied with Arkansas law and obtained a

quotation from a qualified dealer or appraiser located in the local market

area.

        48.      Pipkin and putative class members justifiably relied on

Progressive' s representation about the actual cash value. Indeed, because the

misrepresentation goes to a material matter, reliance is presumed. Manhattan

Credit Co.    l 1•   Burns, 230 Ark. 418, 323 S.W.2d 206 (1959) ("[R]eliance is to be

presumed when, as here, the misrepresentation goes to a material matter.");

Pickering P. Garrison, 2009 Ark. App. 107, at *13 ("Reliance is presumed when

the misrepresentation goes to a material matter.,,).

        49.      Progressive' s conduct proximately caused damages. Pipkin and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to adjust their total loss claims

and the actual cash value of their vehicle computed as required by Arkansas

law.
                                       Page 15 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 16 of 76




      50.    Progressive knew or ought to have known that its conduct

would result in injury to Pipkin and putative class members and it continued

in such conduct in reckless disregard of the consequences. Specifically,

Progressive knew that its use of the Mitchell Report undervalued its

insureds' vehicles, yet it continued to use the Mitchell Report because it

saved Progressive millions of dollars each year. As a result, Pipkin and

putative class members are entitled to punitive damages.

                            COUNT III: BAD FAITH

      51.   Pipkin incorporates by reference the preceding paragraphs as if

they were fully set forth herein.

      52.   Progressive acted in bad faith to avoid liability under its policy

issued to Pipkin. Progressive knew that its method of settling total loss

claims vio]ated Arkansas law and would result in a lower payment to Pipkin

than if Progressive would have obtained a quotation from a qualified local

dealer or appraiser. Despite this knowledge, Progressive fraudulently

presented the Mitchell Report to Pipkin as representing the actual cash value

of his vehicle.

      53.   Progressive did more than merely refuse to pay a claim.

Progressive intentionally violated Arkansas law to save itself money at the

                                Page16 of 21
       Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 17 of 76




expense of its insureds. Progressive' s conduct was dishonest and oppressive

and was carried out with a state of mind characterized by contempt for its

insureds.

       54.   Progressive's conduct proximately caused damages. Pipkin and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to adjust their total loss claims

and the actual cash value of their vehicle computed as required by Arkansas

law.

       55.   Progressive knew or ought to have known that its conduct

would result in injury to Pipkin and putative class members and it continued

in such conduct in reckless disregard of the consequences. As a result, Pipkin

and putative class members are entitled to punitive damages.

                      COUNT IV: BREACH OF CONTRACT


       56.   Pipkin incorporates by reference the preceding paragraphs as if

they were fully set forth herein.

       57.   Pipkin and Progressive entered into a contract. Among other

things, the policy provides for the adjustment and settlement of total losses

based on the actual cash value of the vehicle.



                                    Page17 of 21
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 18 of 76




      58.   Arkansas law requires that Progressive either provide a

replacement vehicle, provide a cash settlement based on a specific

replacement vehicle if one is available in the local market area, or use "one

(1) of two (2) or more quotations obtained by the insurer from two (2) or

more qualified dealers or appraisal services located within the local market

area when a comparable automobile is not located in the local market area."

Ark. Ins. Regulation 43, § 10(a)(2)(A). If the insurer deviates from this

method, it must provide documentation for the deviation, including giving

particulars of the automobile's condition, and "[a]ny deductions from such

cost, including deduction for salvage, must be measurable, discernable,

itemized, and specified as to dollar amount and shall be appropriate in

amount." Ark. Ins. R. 43, § 10(a)(3). Further," [t]he basis for such settlement

shall be fully explained to the first party claimant." Ark. Ins. R. 43, § 10{a)(3).

The provisions of Ark. Ins. R. 43 are incorporated into the insurance contract

as a matter of law. See First Sec. Bank v. Jolzn Doe 1, 2, & 3, 297 Ark. 254, 257,

760 S.W.2d 863,865 (1988).

      59.   Pipkin and putative class members did what the contract

required of them.



                                  Page 18 of 21
       Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 19 of 76




       60.   Progressive breached the contracts by using the Mitchell Report

instead of using the methods required by Arkansas law.

       61.   As a result of Progressive's breach of contract, Pipkin and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to adjust their total loss claims

and the actual cash value of their vehicle computed as required by Arkansas

law.

                   VI. JURY DEMAND & PRAYER FOR RELIEF

       62.   Pipkin incorporates by reference the preceding paragraphs as if

they were fully set forth herein.

       63.   Article 2, § 7 of the Arkansas Constitution provides that "The

right of trial by jury shall remain inviolate, and shall extend to all cases at

law, without regard to the amount in controversy[.]" Further, Article 2, § 13

also guarantees every person a" remedy in the laws for all injuries or wrongs

... ," Pipkin demands a remedy in the laws for all injuries and wrongs

alleged, and a trial by jury on all issues so triable.




                                  Page 19 of 21
Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 20 of 76




64.        WHEREFORE, Pipkin respectfully requests this Court:

      a.        Certify a class defined as:

                   All individuals insured by Progressive under a
                   policy issued or effective in Arkansas who: (a)
                   had a total loss claim with Progressive; (b) that
                   received a settlement calculated using the
                   Mitchell Report; (c) during the period from
                   August 13, 2014 to the present.

      b.        Appoint Christopher Pipkin as class representative;

      c.        Appoint Holleman & Associates, P.A. and Brad Hendricks

Law Firm as class counsel;

      d.        Declare that Progressive' s practice of using the Mitchell

Report to adjust total loss claims violates Arkansas law;

      e.        Enjoin Progressive from using the Mitchell Report to

adjust future total loss claims in the state of Arkansas;

      f.        Award Pipkin and putative class members compensatory

damages in an amount equal to the difference between the actual cash

value of his vehicle and the amount Progressive paid;

      g.        Award them punitive damages in an amount sufficient to

punish Progressive for its wrongdoing and to deter others from

engaging in similar wrongdoing;


                              Page 20 of 21
Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 21 of 76




    h.      Award Pipkin and putative class members all recoverable

costs, expenses, and attorneys' fees incurred in prosecuting this action,

together with all applicable interest; and

    1.      Grant Pipkin all such further relief deemed just and

appropriate.

                                Respectfully Submitted,

                                HOLLEMAN & ASSOCIATES, P.A.
                                1008 West Second Street
                                I..i.tlik-r~~J'Rcirrt'Sl~2201




                         By,·
                                J;-o~hn~H~o~l7-:le~n~1a;:;n=,:;:;;;;;:,~~--~
                                jlwlleman@johnhollemnn.net
                                Timothy A. Steadman, ABN 2009113
                                ti11i@jolml10lle-man.net

                                &

                                Lloyd "Tre" Kitchens, ABN 99075
                                tkitcl1ens@bradhendricks.com
                                THE BRAD HENDRICKS LAW FIRM
                                500 C Pleasant Valley Drive
                                Little Rock, AR 72227
                                Telephone (501) 221-0444




                          Page 21 of 21
         Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 22 of 76




           CONFIDENTIAL & PROPRIETARY · DUPLICATION FORBIDDEN


                                                                EXHIBIT

                                                           IA


                                 ARKANSAS
                                AUTO POLICY




Form 9611X AR (12/15)                                                version 2.0
          Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 23 of 76



                                         CONTENTS

INSURING AGl{EEMENT
                           ----
GJi:NERAL DEflNITJONS - - - -

PART I-LIABILITY TO OTHERS
  Insuring Agreement - - - - - -
  Additional Definitions
                         -----
  Additional Payments _ _ _ _ __
  Excltisions- - - - - - - - - -
  Limits or Liability - - - - - - -
  Financial Responsibility Laws _ __
  Other Insurance
                    -------
  Out-of-State Coverage _ _ _ __
  Right of Direct Action
                      -----
PART ll-PEUSON AL INJURY PROTECTION
COVERAGE
  Insuring Agreement- Medical and
    Hospital Bcnclits Coverage _ __
  lnsuring Agreement - Income Disability
    Benefits Coverage _ _ _ _ __
  Insuring Agreement - Accidental Death
    Benefits Coverage
  Additional Definitions
                       -----
  Exclusions- - - - - - - - - -
  Limits of' J,iability_ _ _ _ _ __
  Other 1nsuruncc - - - - - - -


PART I ll-UNINSURED/UNDERINSUREJ>
MOTORIST COVl<:IlAGE
  Insuring Agreement- Uninsured Motorist
    Bodily Injury Coverage _ _ __
  Insuring Agreement - Underinsured Motorist
    Bodily Injury Coverage
  Insuring Agreement - Uninsured Motorist
    Property Damage Coverage _ __
  Notice and Consent Requirement __
  Additional Definitions - - - - -
  Exclusions
            ----------
  Limits or l,iability_ _ _ _ _ __
  Other Insurance - - - - - - -
  Arbitration
             ---------

                                               2
         Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 24 of 76



PART IV-DAMAGE TO A VEHICLE
  Insuring Agreement-Collision
    Coverag~ _ _ _ _ _ _ _ __
  Insuring t\grecmcnt-Comprehensivc
   Coverage __
  Insuring Agreement-Additional
   Custom Parts or Equipment Coverage
  Insuring J\grccmcnt-Rcntal
   Reimbursement Coverage _ __
  Insuring Agreement-Loan/Lease
    Payoff Coverage
                   -------
  lnsuring Agrcl!mcnt-Pet Injury Coverage
  Additional Definitions
  Exclusions
                    -----
             ----------
  Limits or Liability
                     -------
  Payment of Loss - - -
  No lknelit to Bailee - - - - -
  1.oss Payable Clause _ _ _ _ __
  Other Sources of Recovery _ _ __
  Appraisal ____ _

PART V-ROADSfDE ASSISTANCE
COVERAGE
  [nsuring Agreement _ _ _ _ __
  Additional Definitions - - - - -
  Exclusions
  Unauthori;,,ed Service Provider
  Other Insurance
                                 ---

PART VJ-DUTIES IN CASE OF AN
ACCIDENT OR LOSS - - - - - -




                                            3
          Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 25 of 76



PART VII-GENERAL PROVISIONS
  Policy Period and Territory
  Changes
                            ----
  Duty to Report Changes _ _ _ __
  Settlement or Claims
                          ------
  Terms of Policy Conformed to
    Statutes
            ----------
  Trans fc r of Interest - - - - - - -
  Fraud or Misrepresentation _ _ __
  Payment of Premium and Fees _ __
  Cancellation
  Cancellation Rcli.md - - -
  Nonn.:ncwal
             ----------
  Automatic Termination - - -
  1,cgal Action Against Us _ _ _ __
  Our Rights to Recover Payment _ _
  Joint and Individual Interests
  Bankruptcy
                                 ---




                                         4
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 26 of 76



                                     ARKANSAS AUTO POLICY

                                      INSURING AGREEMENT

In return for your payment of the premium, we agree to insure you subject to all the tenns. conditions
and limitc1tions of this policy. We will insure you for the coverages and the limits of liability shown on
this policy's declarations page. Your policy consists of the policy contract, your insurance application,
the declarations pagc. and all endorsements to this policy.

                                      GENERAL DEFINITIONS

Tbc following dclinitions apply throughout the policy. Defined terms arc printed in boldface type and
have the same meaning whether in the singular, plural, or any other form.
I. "Additional auto" means an auto you become the owner of during the policy period that does not
    pe1mancntly replace an auto shown on the declarations page if:
   a. we insure all other autos you own;
   b. the additional auto is not covered by any other insurance policy:
   c. you notify us within 30 days of becoming the owner of the additional auto; and
   d. you pay any additional premium due.
   J\n addition.ii auto will have the broadest coverage we provide for any auto shown on the
   declarations page. rr you ask us to insure an additional auto more than 30 days atlcr you become
   the o,vncr, any coverage we provide will begin at the time you request coverage.
2. "Auto·' means a land motor vehicle:
   a. of the private passenger, pickup body, or cargo van type;
   b. designed for operation principally upon public roads;
   c. with at least four wheels; and
   d. with a gross vehicle weight rating of 12,000 pounds or less, according to the manufacturer's
        specifications.
   However, ''auto" docs not include step-vans, parcel delivery vans, or cargo cutaway vans or other
   vans with cahs separate from the cargo area.
3. ··Auto husincss·· means the business ol' selling, leasing, repairing, parking. storing, servicing.
   delivering or testing vehicles.
4. ··Bodily in.iury" means bodily harm, sickness, or disease, including death that results from oodily
   ha.i1n, sickness, or disease.
5. ··Covered auto'· means:
   a. any auto or trailer shown on the declarations page for the coverages applicable to that auto or
        trailer-                   ·
                '
   h. any additional     auto;
   c. any rcplnccmcnt auto;
   d. a trailer owned by you; or
   c. a loaner ,·chicle.
6. "Declarations page'' means the document showing your coverages, limits of liability, co\'cred
   uutos, premium. and other policy-related information. The declarations page may also be referred
   to   as the Auto Insurance Coverage Summary.
7. ··Lonn er vehicle" means an auto operated by you that is:
   u. loaned to you by a duly licensed automobile dealer:
      (i)    as a temporary substitute for a covered auto while the covered auto is out of use
             hecausc of breakdown, repair, or servicing; or
      (ii)    for USC as a dcrnonstrator vehicle; or

                                                    5
           Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 27 of 76



   h. rented or leased from a rental company that is in the business of providing primarily private
   passenger vehicles to the public under a rental agreement for a period not to exceed 90 days.
8. "Occupying" means in, on, entering or exiting.

9. "Personal vehicle sharing program" means a system or process, operated by a business,
     organization, network, group, or individual, that facilitates the sharing of private passenger motor
     vehicles for use hy individuals, businesses, or other entities.
IO. ··Punitive or exemplary damages" means damages which may be imposed to punish a wrongdoer
     and to deter others from similar conduct.
11. "Rated resident" means a person residing in the same household as you at the time of the loss who
     is not a relative, hut only if that person is both:
     a. listed in the "Drivers and househo]d residents" section on the declarations page; and
     b. not designated as either an "Excluded" or a "List Only" driver.
I 2. ·•1~cl11tivc" means a person residing in the same household as you, and related to you by blood,
     marring~ or adoption, and includes a ward, stepchild, or foster child. Your unmarried dependent
     childn:n temporarily away from home will qualify as a relative if they intend to continue to reside in
     your hollschold.
13. "•lfoplaccmcnt auto" means an auto that permanently replaces an auto shown 011 the declarations
     page. A replacement auto will have the same coverage as the auto it replaces if the replacement
     auto is not covered by any other insurance policy. However, if the auto being replaced had coverage
     under Part JV-Damage To A Vehicle, such coverage will apply to the replacement auto only
     during the first 30 days after you become the owner unless you notify us within that 30-day period
     that you want us to extend coverage beyond the initial 30 days. lfthe auto being replaced did not
     have cov~ragc under Part IV-Damage To A Vehicle, such coverage may be added, but the
     rc11laccmcnt auto will have no coverage under Part IV until you notify us of the rcplnccmcnt auto
   anti usk us to udd the coverage.
14. --1~ide-sl1:1ring Hctivity'' means the usc of any vehicle to provide transportation of'pcr!-ons or
     prop~rty in rnnm:ction with a transportation network company from the time u user logs on to, or
     signs in lo, any ,mline-cnabled application, software, website or system until the time the user logs
     out of, or signs off of, any such online~enabled application, software, website or system, whether or
     not the L1scr has accepted any passenger(s) or delivery assignment, including the time the user is on
     the way to pick up any passenger(s) or property, or is transporting any passenger(s) or property.
15. "Trailer" means a non-motorized trailer, including a farm wagon or farm implement, designed to be
     towed on public roads by an auto and not being used:
     a. for commercial purpos(;s;
     b. as an oflice, store, or for display purposes; or
     c. as a passenger conveyance.
I 6. '"Transportation network company" means a corporation, partnership, sole proprietorship, or other
     entity that uses any onlinc-enabled application, software, website or system to connect drivers with
     clients or passengers to facilitate and/or provide transportation or delivery services for compensation
     or a lee.
17. '·We,'· ''us" and ''our" mean_ the underwriting company providing the insurance, as shown on the
     ,Jccl~ rations page.
18. "You" and "your" mean:
     a. a person shown as a named insured on the declarations page; and
     b. the spouse of a named insured if residing in the same household at the time of the loss.




                                                     6
           Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 28 of 76



                                  PART I-LIABILITY TO OTHERS

INSURING AGREEMENT

If you pay the premium for this coverage, we will pay damages for bodily injury and property damage
for ,vhich an insured person becomes legally responsible because of an accident.

Damages include prejudgment interest awarded against an insured person.

We will sct11c or defend, at our option, any claim for damages covered by this Part I.

ADDITIONAL DEFINITIONS

When used in this Part I:
l. .. Insured person"' means:
    a. you, a relative, or a rated resident with respect to an accident arising out of the ownership,
         maintenance or use of an auto or a trailer;
     b. any person with respect to an accident arising out of that person's use of a covcn.·d auto with the
         permission of you, a relative, or a rated resident;
    c. any person or organization with respect only to vicarious liability for the acts or omissions of a
         person described in a. orb. above; and
    d. any "Additional Interest" shown on the declarations page with respect only lo its liability for
                                a
         the ac1s or omissions of person described in a. orb. above.
2. "Propc1·ty damage'' means physical damage to, destruction of, or loss of use of, tangible property.

ADDITIONAL J>AYMI.-:NTS

In addition to our limit of liability, we will pay for an insured person:
I. all expenses we incur in the settlement of any claim or defense of any lawsuit;
2. interest accruing after entry of judgment, until we have paid, offered to pay, or deposited in court,
    that portion of the judgment which does not exceed our limit ofliability. This does not apply if we
    have not been given notice of suit or the opportunity to defend an insured person;
3. the premium on any appeal bond or attachment bond required in any lawsuit we dcJcnd. We have no
    duty to purchase a bond in an amount exceeding our limit of liability. and wc have nn Jut:, to apply
    !'or or i'urnish these bonds;
4. up to S250 for a bail bond required because of an accident resulting in bodily injury or property
    dama~c covered under this Part 1. We have no duty to apply for or furnish this bond; an<l
5. reasonable expenses, including loss of earnings up to $200 per day, incurred at our request.

EXCLUSIONS-READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART I.

Coverage uncicr this Part I, including our duty to defend, will not apply to any insured person for:
I. bodily injury or property damage arising out of the ownership, maintenance or use ol' any vehicle
   or trailer ,vhile being used:
   a. to carry persons or property for compensation or a fee;
   h. for rctuil or wholcsalc dcliv~ry, including, but not limited to, the pickup, transpo11 or ddivcry of
       magazines, newspapers, mail or food; or
   c. for ride-sharing activity.

                                                     7
              Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 29 of 76



    This 1.:xdusion docs not apply to shared-expense car pools;
2. any liability assumed under any contract or agreement by you, a relative, or a rated resident;
3. bodily in.jury to an employee of that insured person arising out of or within the course of
     employment. This exclusion does not apply to domestic employees if benefits arc neither paid nor
     required to be provided under workers' compensation, disability benefits, or similar laws;
4. bodily injury or property damage arising out of an accident involving any vehicle while being
     maintained or used by a person while employed or engaged in any auto business. This exclusion
     does not upply to you, a relative, a rated resident, or an agent or employee of you. a relative, or a
     rated resident, when using a covered auto;
5. bodily injury or property damage resulting from, or sustained during practice or prepanition for:
     a. any pre-arranged or organized racing, stunting, speed or demolition contest or activity: or
     b. any driving activity conducted on a permanent or temporary racetrack or racecourse:
6. bodily injury or property damage due to a nuclear reaction or radiation;
7. bodily injury or property damage for which insurance:
     a. is afforded under a nuclear energy liability insurance contract; or
     b. would be afforded under a nuclear energy liability insurance contract but for its tennination upon
          exhaustion or its limit of liability;
8. W1Y obligation for which the United States Government is liable under the Federal Tort Claims Act;
9. bodily injury or property damage caused by an intentional act of that insured person, or at the
     dirci.:tion of that insured person, even if the actual injury or damage is different than that which was
     intended or expected;
I 0. properly damage to any property owned by, rented to, being transported by, used by, or in the
     charge of that insured person, This exclusion does not apply to a rented residence or a rented
     garage;
11. bodily injury to you or a relative;
12. hodily injury or property damage arising out of the ownership, maintenance or llSC of any vehicle
     o\\11cd by you or furnished or avai~able for your regular use, other than a covered auto for which
     this coverage has been purchased;
13. bodil~ injury or pro pert)' µam~gc arising out of the ownership, maintenance or use or any vehicle
          1


     owned by a relative or a rated: resident or furnished or available for the regular use or a relative or
     a rated resident. other than a covered auto for which this coverage has been purchased. This
     exclusion docs not apply to yo_u.r maintenance or use of such vehicle;
14. bodily injury or property damage arising out of your, a rclativc's, or a rated resident's use of a
     vehicle, other than a covered auto, without the pennission of the owner of the vehicle or the person
     in lawful possession of the vehj~le;
15. bodily injury or property damage arising out of the use of a covered auto while leased or rented lo
     others or given in exchange for any compensation, including while being used in connection with a
     personal vehicle sharing program. This exclusion does not apply to the operation of a covered
     uuto by you, a relative, or a rated resident;
16. punitive or exemplary damages; or
17. houily in_jury or property damage caused by, or reasonably expected lo result from, a criminal act
     or omission of that insured person. This exclusion applies regardless of whether that insured
     person is actually charged with, or convicted of, a crime. For purposes of this exclusion, criminal
     acts or omissions do not include traffic violations.

LIMITS OF LTABILITY

The limit of liahility shown on the _declarations page for liability coverage is the most we will pay
regardless of the number of;        ·

                                                     8
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 30 of 76



I. claims made;
2. covered autos;
3. insured persons;
4. lawsuits brought;
5. vehicles involved in the accident; or
6. premiums paid.

If ~·crnr clcclar11tions page shows a split limit:
I. the amount shown for "each person" is the most we will pay for all damages due to bodil)' injury to
    one person resulting from any one accident;
2. subject to the '·each person·• limit, the amount shown for "each accident" is the most we will pay for
    all damages due to bodily injury sustained by two or more persons in any one accident; and
3. the amount shown for ''property damage" is the most we will pay for the total of all property
     damage t·csulting from any one accident.

The "each person·• limit of liability applies to the total of all claims made for bodily injUJ1' to a person
and all claims or others, if allowed by law, derived from such bodily injury. including, but not limited
to. emotional injury or mental anguish resulting from the bodily injury of another or from witnessing
the bodily injury to another, loss of society, loss of companionship, loss of services. loss or consortium,
and wrongful death.

If the declarations page shows that_ ~•combined single limit., or "CSL" applies, the amount shown is the
most we will pay for the total of all damages resulting from any one accident. However, without
changing !his limit of liability, we will comply with any law that requires us to provide any separate
limits.

No one is entitled to duplicate payments for the same elements of damages.

If nmltiplc auto policies issued by us are in effect for you, we will pay no more than the highest limit of
liability for this coverage available under any one policy.

An H uto and attached trailer are considered one auto. Therefore, the limits of liability will not be
increased for an accident involving an auto that has an attached trailer.

FINANCIAL RESPONS[BILITY LAWS

When we ccrti fy this policy as proof of financial responsibility, this policy will comply with the law to
the extent required. The insured person must reimburse us if we make a payment that we would not
have made if this policy was not certified as proof of financial responsibility.

OTHER lNSURANCE
                                   •   I
If there is any other applicable liability insurance or bond, we will pay only our share of the damages.
Our share is the proportion that our limit of liability bears to the total of all applicable limils. However,
any insurance we provide for a vehicle or trailer, other than a covered auto, will be excess over any
other collcctihlc insurance, self-insurance, or bond.

OUT-OF-STATE COVERAGE


                                                      9
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 31 of 76



If an accident to wbich this Part I applies occurs in any state, territory or possession of the United States
of America or any province or territory of Canada, other than the one in which a covered auto is
principally g.iragcd, and the state, province, territory or possession has:
1. a financial responsibility or similar law requiring limits of liability for bodily injury or property
    llttmagc higher than the limits shown on the declarations page, this policy will provide the higher
    limits; or
2. a compulsory insurance or similar law requiring a non-resident to maintain insurance whenever the
    non-resident uses an auto in that state, province, territory or possession, this policy will provide the
    greater of:
    a. the required minimum amounts and types of coverage; or
    b. the limits or liability under this policy:

RIGHT OF DIRECT ACTION

Any person entitled to payment of damages covered under this Part I, or his or her personal
rcprcscntatiw, shall be subrogated to the right of the person shown as the named insured on the
declarations page for payment under this Part I. If a judgment against an insured person remains
unsatisfied after 30 days from the date notice of entry of judgment was served on either the insured
person, the attorney for the insured person, or us, the injured person, or his or her personal
representative, may maintain an action against us for the amount of the judgment not exceeding our
Limits or Liability.
                                     I •




                                                     10
             Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 32 of 76



                   PArrr II - PERSONAL INJURY PROTECTION COVERAGE

INSURING AGREEMENT- MEDICAL AND HOSPITAL BENEFITS COVERAGE

If:you pay the premium for this coverage, we will pay for reasonable and necessary medical nnd
hospital benefits because of bodily injury:
I. sustained by an insured person;
2. caused by an accident; and
3. arising out or the ownership, maintenance or use of a motor vehicle.

INSURING AGREEMENT - INCOME DISABILITY BENEFITS COVERAGE

If you pay the premium for this coverage, we will pay for income disability benefits because of bodily
in,jUI")':
1. sustained by an insured person;
2. caused by an accident; and
3. arising out of the ownership, maintenance or use of a motor vehicle.

INS\JRlNG AGREEMENT- ACCIDENTAL DEATH BENEFITS COVERAGE

1f you pay the prcmi um for this coverage, we will pay the amount stated on the declarations page if an
insun-d person dies within one year of the date of an accident as a result of bodily injury:
I. caused by the accident; and
2. arising out of the ownership, maintenance or use of a motor vehicle.

ADDITIONAL DEFINITIONS

When used in this Part II:
I. "Income disability bcnclits" means loss of income from work the insured person would have
   performed had the insured person not sustained bodily injury. However. if the insured person is a
   non-income earner. income disability benefits means expenses reasonably incurred for essential
   services in lieu of those the h1surcd perso.n would have performed without income had the insured
   person not sustained bodily injury. Income disability benefits apply only to the period beginning
   eight days a ti.er the date of ~he ~ccident and not exceeding 52 weeks. Income disnbility benefits do
   not include any loss or expense after the death of the insured person.
2. "Insured person" and ''insured persons" mean:
   a. you 01· any rl'lativc; and
   b. any other person:
       (i) while occupying a covered auto; or
       (ii) when struck by a covered auto while a pedestrian, bicyclist, or motorcyclist, or vvhile riding
            on an animal or in a horse-drawn wagon or cart.
3. "Medical and hospital benefits" means all reasonable and necessary expenses for medical,
   hospital, nursing, dental, surgical, ambulance, funeral, and prosthetic services incurred within 24
   months c1lkr the accident, and may include any non-medical remedial care and treatment rendered in
   accordance with a recognized religious method of healing. Expenses for hospital charges are
   limited to semi-private accommodations.

EXCLUSIONS - l{EAD THE FOl,LOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSCON APPLIES, COYEJ{AG°E WILL NOT BE AI<'FORDED UNDER TIHS PART II.

                                                   11
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 33 of 76




Coverage under this Part II will not apply to bodily injury:
1. sustained by any person, other than you or a relative, who is a named insured or additional insured
     under any other valid and collectible automobile insurance policy providing the minimum personal
      injury protection coverages required by law;
2. sustained by any person who intentionally caused such bodily injury;
3. sustained by any person while in the commission of a felony or while seeking to elude lawful
     apprehension or arrest by a law enforcement official;
4. to the extent benefits arc paid or payable under any workers' compensation law, disability benefits
     law or similar law. This exclusion does no\ apply to Accidental Death Benefi1s Covcrngc:
5. to any person resulting from, or sustained during practice or preparation for:
     a. any pre-arranged or organized racing, stunting, speed, or demolition contest or activity; or
     h. any driving activity conducted on a permanent or temporary racetrack or racecourse;
6. sustained by any person while occupying or when struck by any vehicle owned by you or furnished
     or av,lilabk for your regular use, other than a covered auto for which this coverage has been
     purchased;
7. sustained by any person while occupying or when struck by any vehicle owned by a relative or
     ti.1111ishtd or available for the regular use of a relative, other than a covered auto for which this
     coverage has been purchased. This exclusion does not apply to your maintenance or use of such
     vehicle;
8. sustained by any person while occupying any vehicle or trailer while located for use as a residence
     or premises;
9. sustained by any person while occupying a covered auto while it is being used:
     a. to carry persons or property for compensation or a fee;
     b. for retail or wholesale delivery, including, but not limited to, the pickup, transport, or delivery of
          magazines. nc,a,·spapers, mail, or food: or
     c. for ride-sharing activity.
     This exclusion docs not apply to shared-expense car pools;
I 0. arising nut of an accident involving any vehicle while being maintained or used by a person while
     employed or engaged in any auto business. This exclusion does not apply to you, a relative, or an
     agent or employee of you or a ~clative, when using a covered auto;
11. due to a nuclear reaction or radiation~
12. for which insurance:
     a. is afforded under a nuclear energy liability insurance contract; or
     h. would be afforded under a nuclear energy liability insurance contract but for its termination upon
     exhaustion of its limit of liability:
13. caused directly or indirectly by: · ·
     a. war (declared or undeclared) or civil war;
     b. warlike action by any military force of any government, sovereign or other authority using
          military personnel or agents. This includes any action taken to hinder or defend against an actual
          or expected attack; or
     c. insurrection, rebellion, revolution, usurped power, or any action taken by a govemrncntal
          alllhority \O hinder or defend against any of these acts;
14. caused directly or indirectly by:
     a. any accidental or intentional discharge, dispersal, or release of radioactive, nuclear. pathogenic,
          or poisonous biological material; or
     b. uny intentional discharge. dispersal, or release of chemical or hazardous material for any purpose
          other than its safe and useful purpose; or


                                                     12
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 34 of 76



15. to you or a relative while occupying any vehicle, other than a covered auto, without the pcnnission
    of the owner of the vehicle or the person in lawful possession of the vehicle.

UMITS OF UAHILITY

The limits of liability shown on the declarations page for the coverages provided under this Part II --
Personal lnjury Protection Coverage is the most we will pay for each insured person in any one
accident, regardless of the number of:
I. claims made;
2. covered autos;
3. insured persons;
4. lawsuits brought;
5. vehicles involved in the accident; or
6. premiums paid.

The limit of liability for Medical and Hospital Benefits is shown on the declarations pa~c.

The limit ofliability for Accidental Death Benefits is shown on the declarations page.

The limit or liability for Income Disability Benefits is:
I. 70% or the loss of gross income per week, not to exceed $ I 40 per week, if the insured person
   earned income from work at the time of the accident; or
2. $70 per week, or any fractional part of a week, if the insured person did not earn income from work
   at the time of the nccident.

In determining the amount payable under this Part II, the amount of damages sustained hy the insured
person due to bodily injury will be reduced by all sums paid or payable for the same elements of
damages under:
1. Part 1- Liability To Others; and
2. Part Ill - lJninsurcd/Underinsured Motorist Coverage.

OTHER INSURANCE

1. With respect to bodily injury sustained by a relative, any Medical And Hospital Benelits Coverage
    or Income Disability Benefits Coverage afforded by this Part II shall be excess over any other
    similar coverage provided by a motor vehicle insurance policy under which the relative is a named
    insured.
2. If you or a relative arc insured under any other motor vehicle insurance policy providing coverage
    for income disability benefits or similar coverage, the most that you or a relative may recover for
    income disahility benefits shall not exceed the amount payable under the policy providing the
    highest limits of liability.
3. No coverage will be provided under.this Part II for any person. other than you or a rclntivc. who is a
    named insured or additional insured under any other valid and collectible motor vehicle insunmce
    policy providing the minimum personal injury protection coverages required by law.
Subject to 1, 2, and 3 above, if there is other applicable personal injury protection insurance, we will pay
only our share of the loss. Our share is the proportion that our limit of liability bears to the total of all
applicable limits.



                                                     13
           Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 35 of 76




Nii onl.! shall he entitled to recover duplicate payments for income disability benefits or medical and
hospital benefits under this or any other motor vehicle insurance policy.




                                                    14
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 36 of 76




                              PART III-UNINSURED/UNDERINSURED
                                        MOTOmST COVERAGE

INSURING AGIU:F,MENT- UNINSURI(D MOTORIST BODILY INJURY COVERAGE

If you pay th~ premium for this coverage, we will pay for damages that an insured person is legally
entitled to recover from the owner or operator of an uninsured motor vehicle because or bodily injury:
1. sustained by an insured person;
2. caused by an accident; and
3. arising out of the ownership, maintenance or use of an uninsured motor vehicle.

INSlJlUNG AGRl~EMENT- UNDERINSURED MOTORIST BODILY INJURY COVERAGE

If )'Ou pay the premium for this coverage, we will pay for damages that an insured person is legally
entitled to n:covcr from the owner or operator of an undcrinsurcd motor vehicle because or bodily
injury:
1. sustained by an insured person;
2. caused by an accident; and
3. arising. out of the ownership, maintenance, or use of an undcrinsurcd motor vehicle.

We will pay under lhis Part III only.after the limits of liability under all applicable bodily injury liability
bonds and policies have been exhausted by payment of judgments or settlements.

INSURING AGREEMENT- UNINSURED MOTORIST PROPERTY DAMAGE COVERAGE

If you pay the premium for this coverage, we will pay for damages that an insured person is legally
entitled to recover from the owner or operator of an uninsured motor vehicle due to proper~· damage:
J. caused hy an accident; and
2. arising out of' the ownership, maintenance or use of an uninsured motor vehicle.

NOTICE AND CONSENT REQUIREMENT

In order for i.:ovcrage under this l'art. UI to apply, an insured person must send to us, by ccrti lied mail,
rctum rcceipL requested, written.notice ~f any tentative settlement agreement reached with the owner or
operator of" i.lD umtcrinsurcc.J motor vehicle, or that person's liability insurer. However, this notice
requirement shall not apply when we are making that offer of settlement as insurer of the owner or
operator of the undcrinsured motor vehicle. The notice shall include:
I. written documentation of economic losses incurred, including copies of all medical bills;
2. written uuthorization or a court order allowing us to obtain medical reports from all employers and
   medical providers; and
3. written confirmation from the owner or operator's liability insurer as to the amount or the liability
   limits and the terms of the settlement agreement. The agreement shall not include any c.;um
   rl'prcscnting puniti,·c or exemplary dumagcs.

Within 30 duys or our receipt of written notice of the tentative settlement agreement, we may pay the
sum offered in settlement to the insured person. If we do this, we are subrogated to the insured
p<.·rson's right of recovery against the owner or operator of the undcrinsurcd motor vehicle, to the
                                                      15
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 37 of 76



extent or our payment, and the insured person must assign to us all rights to any amount subsequently
paid from all applicable liability bonds and policies.

Any _judgment or settlement for damages against an owner or operator of an uninsured motor vehicle
or an undcrinsurcd motor vehicle that arises out of a lawsuit brought without our written consent is
not binding on us.

ADDITH)NAL DKFINITIONS

When used in this Part III:
l. ''Insured person" means:
   a. you. a rch1tivc, or a rated resident;
   b. any person while operating a covered auto with the permission of you, a relative. or a rated
       resident;
   c. any person occupying, but not operating, a covered auto; and
   <l. any person who is entitled to recover damages covered by this Part llJ because or bodily injury
       sustained by a person described in a., b. or c. above.
2. "Property damage" means physical damage to, destruction of, or loss of use of, a covered auto.
3. "Undcrinsurctl motor vehicle" means a land motor vehicle or trailer of any type to which a bodily
   injury liability bond or policy applies at the time of the accident, but its limit of liability for bodily
   injury is less than the amount of the insured person's bodily injury damages.
   An undcrinsurcd motor vehicle does not include any vehicle or equipment:
   u. owned by you or a rclativ~ 9r. fumi~hcd or available for the regular use of you or a relative:
   b. operated on rails or crawler treads;
   c. designed mainly for use off public roads, while not on public roads;
   <l. while located for use as a residence or premises;
   c-. that is a covered auto; or
   f. that is an uninsured motor vehicle.
4. "Uninsured motor vehicle" means a land motor vehicle or trailer of any type;
   a. L11 which no bodily injury liability bond or policy applies at the time of the accidcnl;
   b. to which n bodily injury liability bond or policy applies at the time of the accident, but the
       bonding or insuring company:
       (i) denies coverage; or
       {ii) is in sol vent or becomes so within one year of the date of the accident; or
   l'. that is a hit-and-run vehicle whose 0½11cr or operator cannot be identified and which strikes:
       (i) you, a relative, or a rated resident;
       (ii) a vehicle that you, a relative, or a rated resident are occupying; or
       (iii) a covered auto;
       provided that the insured person, or someone on his or her behalf, reports the accident to the
       police or civil authority within 24 hours or as soon as practicable after the accident.

   An ··uninsured motor vehicle" does not include any vehicle or-equipment:
   u. owned by you. a relative, or a rated° resident or furnished or available for the regular use of
      you, a rch1tivc, or a rated resident;
   b. owned or operated by a self-insurer under any applicable motor vehicle law, except u self-insurer
      that is or becomes insolvent;
   c. operated on rails or cra~ler,t,-eads;
   d. designed mainly for use off public roads, while not on public roads;
   e. while located for use as a residence or premises;

                                                     16
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 38 of 76



    f. that is a covered auto; or
    g. that is an umlcrinsured motor vehicle.

EXCLUSIONS-READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN EXCLUSION
APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART III.

A. Coverage under this Part Jll will not apply:
   I. to bodily injury sustained by any person while using or occupying:
      a. a co\'crcd auto while being use<l:
          (i) to cany persons or property for compensation or a fee;
          (ii) for retail or wholesale delivery, including, but not limited to, the pickup, transpo11 or
                delivery of magazines, newspapers, mail or food; or
          (iii) for ride-sharing activity.
          This cxch1sion docs not apply to shared-expense car pools; or
      b. a motor vehicle that is owned by or available for the regular use of you, a relative, or a rated
          resident. This exclusion does not apply to a covered auto that is insured under this Part TII;
   2. to hodily injury sustained by you, a relative, or a rated resident while using .my vehicle, other
      thun a co,·crcd auto, without the permission of the owner of the vehicle or the person in lawful
      possession of 1hc vehicle;
   3. directly or indirectly to benefit any insmcr or self-insurer under any of the following or similar
      la\\'s:
      a. workers' compensation law; or
      b. disability benefits law;
   4. lo any punitin or exemplary damages;
   5. to bodily injury sustained by any person if that person or the legal representative of that person
      settles without our written consent; or
   6. to hod ii)' injury arising out of the use of a covered auto while being used in connection with a
      personal vehicle sharing program. This exclusion docs not apply to the operation of a covered
      auto by you. a relative, or a rat~d resident.

13. Coverage under this Part III will not apply to property damage:
    I . sustained while a covered auto is being used:
        a. lo carry persons or property for compensation or a fee;
        h. for retail or wholesale.delivery, including, but not limited to, the pickup, tnmsporl, or
              delivery of magazines, pewspapers, mail, or food; or
        c. for ride-sharing activity.
        This exclusion docs nol apply to shared-expense car pools;
    2. rcstdting from, or sustained during practice or preparation for:
        a. any prc-ammgcd or organized racing, stunting, speed, or demolition contest or activity; or
        h. any driving activity conducted on a permanent or temporary racetrack or racecourse;
    3. to a cov~rcd auto for which insurance:
        a. is afforded under a nuclear energy liability insurance contract; or
        h. would be afforded under a nuclear energy liability insurance contract but for its termination
              upon exhaustion of its limit of liability;
    4. to a trailer; or
    5. arising out of the use of a covered auto while being used in connection with a personal vehicle
       sharing program. This exclusion docs not apply to the operation of a covered auto by you, a
       rdafo,c, or a rated resident.:       '


                                                    17
             Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 39 of 76



LIMITS OF LIABILITY

The limit of liability shown on the declarations page for Uninsured/Underinsured Motorist Coverage is
the most we will pay regardless of the number of:
1. claims made;
2. covered uutus:
3.   insured persons:
4.   lawsuits brought:
5.   vehicles involved in the accident; or
6.   premiums paid.

If your dcclara tions page shows a split limit:
I. the amount shown for "each person•· is the most we will pay for all damages duet(, hodily injury to
    one person;
2. subj cl:! to the "'each person" limit, the amount shown for "each accident•· is the most we will pay for
    all damages due to bodily injury sustained by two or more persons in any one accident; and
3. the amount shown for ''property damage" is the most we will pay for the aggregate of all property
    damage caused by any one accident.

The •·each person" limit of liability includes the total of all claims made for bodily injury to an insured
person and all claims of others derived from such bodily injury, including, but not limited to,
emotional injury or mental anguish resulting from the bodily injury of another or from witnessing the
bodily injury to another, loss of society, loss of companionship, loss of services, loss of consortium,
ant.! wrongJul death.

lr the <.lccl:1rnlions page shows that "comhined single limit" or "CSL" applies. the amount shown is the
most we will pay for the total of a!J damages resulting from any one accident. However. without
changing this total limit of1iability, we will comply with any law that requires us to provide any
separate limits.

 In determining the amount payable under this Part Ill, the amount of the damages sustained by the
insurccJ person due to bodily injury will be reduced by all sums:
1. paid by or on behalf of any persons or organizations that may be legally responsible:
2. paid under Part l--Liability To Others; and
3. paid or pa ya hie because of 1>0,dily injury under the following or similar laws:
    a. disability benefits law.

The limit of liability for property damage to a covered auto is the lowest of:
l. the c1ctual cash value of the covered auto at the time of the accident;
2. the amount necessary lo replace the covered auto;
3. the amount necessary to repair the covered auto to its pre-loss condition; or
4. the limit of liability shown on the declarations page for Uninsured Motorist Property Damage.

The limit of liability for property damage under this Part III will be reduced by aH sums paid because
of property danrngc hy or on behalf of any persons or organizations that may be legully responsible,
including.. but not limited to, all sums paid under Part I - Liability To Others.

Payments for property damage under this Part III are subject to the following provisions:


                                                    18
             Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 40 of 76



1. any amount payable under this Part III for property damage shall be subject to the deductible
   shown on the declarations page;
2. no more than one deductible shall be applied to any one accident;
3. the deductihlr.: under this Part III shall not apply if:
   a. th-: opcrntor of !he uninsured motor vehicle has been positively identified and is solely at fault;
       and
   b. the covered auto is insured for Collision Coverage under Part IV - Damage lo/\ Vehicle: and
4. IN THE REPAIR OF YOURCQVERED MOTOR VEHICLE UNDER THE PHYSIC,\L DAMAGE
COVER/\GE PROVISIONS OF THIS POLICY, WE MAY REQUIRE OR SPECIFY TIIE USE OF
MOTOR VEHICLE PARTS NOT MADE BY THE ORJGINAL MANUFACTURER. THESE PARTS
ARE REQUIRED TO BE AT LEAST EQUAL IN TERMS OF FIT, QUALITY, PERFORMANCE,
AND W/,RR/\NTY TO TIIE ORIGINAL MANUFACTURER PARTS THEY REPLACE.

No one will he en tilled to duplicate payments for the same elements of damages.

If multipk auto policies issued by us are in effect for you, wc will pay no more than the highest limit of
liability for this coverage available under any one policy.

OTHF.R£NSUHANCE
If there is other applicable uninsured or underinsured motorist coverage. wc will pay only out· share of
the damages. Our share is the proportion that our limit of liability bears to the total of all available
coverage limits. However, any insurance we provide under this Part III with respect to a vehicle that is
not a co"crctl auto will be excess over any other uninsured or underinsured motorist coverage.

AHBITRATION
                                 .   '   ~

If we and an insured person cannot agree on:
I. the legal liability of the operator or owner of an undcrinsurcd motor vehicle or uninsured motor
    ,·chicle; or
2. the • mount of' the damages sustained by the insured person;
this will be Jctcnnincd by arbitration if we and the insured person mutually agree to arbitration prior to
the cxpiratitlll or the bodily injury statute ol'limitations in the slate in which the accidrnt 01.:1.:uncd.

In the event or arbitration, each party will select an arbitrator. The two arbitrators will select a third. If
the two arbitrators cannot agree on a third arbitrator within 30 days, then on joint application by the
insured person and us. the third arbitrator will be appointed by a court having jurisdiction.

Each party will pay the costs and fees of its arbitrator and any other expenses it incurs. The costs and
fees of the third arbitrator will be shared equally.

Unless both parties agree otherwise, a~bitration will take place in the county in which the insured
prrson n:sidcs. Lo1.:al rules of procedure and evidence will apply.

A <lccision agreed 10 by two of the arbitratorsdetcrmines:
                      or
I. the legal liability the operator or owner of an undcrinsured motor vehicle or uninsured motor
   ,,chicle; and                  ,
2. the amount or the damages sustained by the insured person;
   but will not be binding on either the insured person or us.

                                                       19
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 41 of 76




The arbitrators \\ill huvc no authority to award an amount in excess of the limit of liability,

We and an insured person may agree to an altcmate fonn of arbitration.




                                                     20
             Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 42 of 76



                                  PART IV-DAMAGE TO A VEHICLE

INSURING AGREEMENT-COLLISION COVERAGE

lf you pay the premium for this coverage, we will pay for sudden, direct and accidental loss to a:
I. covered auto. including an attached trailer: or
2. non-owned ,1uto:
and its custom parts or l'quipmcnt, resulting from collision.

In addition, we will pay the reasonable cost to replace any child safety scat damaged in an accident to
which this coverage applies.

INSURING AGRKEMENT-COMPREHENSJVE COVERAGE

If you pay the premium for this coverage, we will pay for sudden, direct and accidental loss to a:
I. covered auto. including an attached trailer; or
2. non-owned auto:
and its custom p~1rts or equipment, that is not caused by collision.

A loss not caused by collision includes:
I. contact with un imimal (including a bird);
2. explosion or earthquake;
3. fire;
4. malic:iorn; mi:-chief or vandalism;
5. missiles or lulling objects;
6. riot or civil commotion:
7. then or !urcc11y;
8. windstonn, hail, water or flood; or
9. breakage or glass not caused by collision.

In addition, we \Viii pay for:
1. reasonable transportation expenses incurred by you if a covered auto is stolen; and
2. loss of use damages that you are legally liable to pay if a non-owned auto is stolen.
A combined maximum of $900, not ~xceedil'!g $30 per day, will apply to these additional hcncfits. The
additional bcnclil for transportati~n expenses will not apply if you purchased Rental Reimbursement
Coverage for the ~tolcn covered    auto.
Covcrag1.: for transportation expenses and loss of use damages begins 48 hours after you n:port the theft
to us and ends the earliest of:
l.   when the auto has been recovered and returned to you or its owner;
2.   when the nuto has been recovered and repaired;
3.   when the auto has been replaced; or
4.   72 hours alter we make an offer to settle the loss if the auto is deemed by us to be a total loss.

We must receive written proof of transportation expenses and loss of use damages.

11\SURING A<;tu:EMENT-ADDITIONAL CUSTOM PARTS OR EQUIPMENT COVERAGE



                                                      21
           Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 43 of 76



We will puy for sudden, direct and accidental loss to custom parts or equipment on a covered auto for
which this CO\'erngc has been purchased. Jnis coverage applies only if you have purchased both
Comprehensive Coverage and Collision Coverage for that covered auto and the loss is covered under
om.· of those c.:ovl:rnges. This coverage applies in addition to any coverage automatically provided for
custom pnrts or equipment under Comprehensive Coverage or Collision Coverage.

INSURING AGREEMENT-RENTAL REIMBURSEMENT COVERAGE

We will reimburse rental charges incurred when you rent an auto from a rental agency or auto repair
shop dm..· lo a loss to a covered auto for which Rental Reimbursement Coverage has been purchased.
This covcrngc applies only if you have purchased both Comprehensive Coverage and Collision
Clivcrag.c for thnt coycrcd nuto and the loss is covered under one of those coverages.

J\dditiomd !'ccs or charges [or insurance, damage waivers, optional equipment, fuel, or accl!ssories are
not covcn.:d.

This coverage is limited to the each day limit shown on the declarations page for a maximum of30
days.

lf Rental Reimbursement Coverage applies, no other coverage under this policy for rental expenses will
apply.

Rental charges \\'ill be reimbursed begi'nning:
1. ,.,·hen the covered auto cannot be driven due lo a loss; or
2. if the covered auto can be driven, when you deliver the covered auto to an auto repair shop or one
   of our Service Centers for repairs due to the loss~
and ending the earliest of:           ·
1. when the coYcrcd auto has be~n returned to you;
2. when the covered auto has beep repaired;
3. ,vhcn the coHrcd au1o has been replaced;
4. 72 hours alkr we make an offer to settle the loss if the covered auto is deemed by us to be a total
    loss; or
5. when you incur 30 days worth of rental charges.

You must provide us written proof of your rental charges to be reimbursed.

11\SlJRING AGREEMENT-LOAN/LEASE PAYOFF COVERAGE

If you pay the premium for this coverage, and the covered auto for which this coverage: was purchased
is deemed hy us to be a total loss, we will pay, in addition to any amounts otherwise payable under this
Part IV, the difference between:
I. the actual cash value of the covered auto at the time of the total loss; and
2. any gr~utcr amount the owner of the covertd auto is legally obligated to pay under a written loan or
    lease ngrccmcnt to which the covered auto is subject at the time of the total loss, reduced by:
    a. unpaid finance charges or refunds due to the owner for such charges;
    b. cx<.:.::ss mileage charges or charges for wear and tear;
    e. churgcs tor extended warra11-des or refunds due to the owner for extended warranties;
    d. charges for credit insurance.or refunds due to the owner for credit insurance;
    c. past due payments and charges for past due payments; and

                                                    22
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 44 of 76



    C collection or repossession expenses.

However, our payment under this coverage shall not exceed the limit of liability shown on the
declarations page. The limit of liability is a percentage of the actual cash value of the covered auto al
thi.: time of the loss.

This r.:ovcrugl' applies only if you have purchased both Comprehensive Coverage and Collision
Coverage for thut covered nuto and the loss is covered under one of those coverages.

INSURING /\(;1u:1<:MRNT-PET INJURY COVERAGE

If you have purchased Collision coverage for at least one covered auto under your policy, and if your
pct sustains injury or death while inside a covered auto or non-owned auto at the time of a loss
covered under Collision or Comprehensive coverage, we will provide:
J. up to $1,000 for reasonable and customary veterinary fees incurred by you, a relative, or a rated
    re~idcnt if your pct is injured in, or as a direct result of, the covered loss; or
2. a $1,000 d,:ath benefit if your pct dies in, or as a direct result of, the covered loss, less any payment
    we mack toward veterinary expenses for your pet.
In the event or a covered loss due to the theft of a covered auto or non-owned auto, we will provide the
death bcnclit provided your pet is inside that auto at the time of the then and your pct is not recovered.

ADDITJONAL DEFINITIONS

When used in this Part IV:
1. "Coll is ion·• means the upset of a vehicle or its impact with another vehicle or object.
2. "Cuslom parts or equipment" means equipment, devices, accessories, enhancements and changes,
   other than those that are offered by the manufacturer specifically for that auto model, or that are
   installed by the auto dealership as part of the original sale of a new auto, that:
   a. arc permanently installed or attached: and
   h. alter the appearance or performance of the auto.
3. '·Mcchanic:11 rarts·• means operatio.nal parts on a vehicle that wear out over time or have a linilc
   useful life or duration typically shorter.than the life of the vehicle as a whole. Mechanical parts do
   not indudc external crash parts, wheels, paint, or windshields and other glass.
4. '·Non-ownccl auto" means an aqto:
   a. that is nol a loaner vehicle;·and
   b. that is now ov,:ned by or furnished or available for the regular use of you. a relative. cir a rated
   resident while in the custody of or being operated by you, a relative, or a rated resilient with the
   pcrn1ission ol"thc owner of the auto or the person in lawful possession of the auto.
S. ··Your pct'" means any dog or cat owned by you, a relative, or a rated resident.


EXCLUSIONS-R~:AD THE FOLLOWING EXCLUSIONS CAREFULLY. lF AN EXCLUSION
APPLlES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART IV.

Coverage under this Part IV will not apply for loss:
I. to any vchidc while being used:
   a. to carry persons or property for compensation or a fee;
   b. for rctai I or wholesale delivery, including, but not limited to, the pickup, transpo11 or delivery of
       magazines, newspapers, mail or food; or

                                                     23
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 45 of 76



   c. for ride-sharing activity.
   This exclusion docs not apply to shared-expense car pools;
2. to a non-owned auto while being maintained or used by a person while employed or engaged in any
    ~mto business;
3. to any vehidc resulting from, or sustained during practice or preparation for:
     a. any pre-arranged or organized racing, stunting, speed or demolition contest or activity; or
     b. any driving m:tivity conducted on a permanent or temporary racetrack or racecourse;
4. lo any vchick for \vhich insurance:
     a. is afforded under a nuclear energy liability insurance contract; or
     b. would be afforded under a nuclear energy liability insurance contract but for its termination upon
         exhaustion of its limit of liability;
5. to any vehicle caused by an intentional act committed by or at the direction of you, a relative, a
     rated resident, or the owner of a non-owned auto, even if the actual damage is different than that
    ,vhich was intended or expected;
6. to a covered auto while it is leased or rented to others or given in exchange for compensation,
     including while being used in connection with a personal vehicle sharing program. This exclusion
    does not apply to the operation of a coYcred auto by you, a relative, or a rated resident;
7. due to destruction or conliscation by governmental or civil authorities of any vehicle b1.:cause you,
    any rdatiYc, or any rated resident engaged in illegal activities;
8. to any vehicle that is due and confined to:
    a. wear and tear;
     b. frcc;,.ing;                       .
    c. mechanical, electrical or electronic breakdown or failure; or
    d. road damage to tires.                                   ,
    This exclusion docs not apply if the damage results from the theft of a vehicle;
9. 10 portabk c:quipmcnt, devices, accessories, and any other personal effects that arc not permanently
     installed. lhis includes, but is not limited to:
    cl. tapes, compact discs, cassettes, DVDs, and other recording or recorded media~
    h. any case or other container designed for use in storing or carrying tapes, compact discs, cassettes,
         DY D.s, or other recording or recorded media;
    c. any dc"icc used for the detection or location of radar, laser, or other speed measuring equipment
         or its transmissions; and
    d. CB radios, telephones, two-way mobile radios, DVD players, personal computers, personal
         digital assistunts, or televisions;
10. to any vchic le for diminution of value;
11. to any vchidc caused directly or indirectly by:
    cl. war (declared or undeclared) or civil war:
    h. warlike action by any military force of any government, sovereign, or other authority using
         n1ilitar:-, personnel or agents. This includes any action taken to hinder or defend against an actual
         or cxpcl'.tcd attack; or
    c. insurrection, rebellion, revolution, usurped power, or any action taken by a governmental
         cluthorily 10 hinder or defend against any of these acts;
12. to any vcbiclc caused directly or indirectly by:
    a. any accidental or intentional discharge, dispersal or release ofradioactive, nuclear, pathogenic or
         poisonous biological material; or
    b. any i111c111ional discharge, dispersal or release of chemical or hazardous material !'or any purpose
         Dther than its safe and useful purpose; or
13. to any vehicle caused by, or reasonably expected to result from, a criminal act or omission of you, a
    relative, a rated resident, or the owner of a non-owned auto. This exclusion applies regardless of

                                                     24
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 46 of 76




    whetbcr ,·ou, the relative, the rated resident, or the owner of the non-owned auto is actually
    charged with, or convicted of, a crime. For purposes of this exclusion, criminal acts or omissions do
    not include traffic violations.

LIMITS OF LIA111LJTY

1. The limit of liability for loss to a covered auto, non-owned auto, or custom parts or equipment is
   the lowest of:
   a. the actual cash value of the stolen or damaged property at the time of the Joss reduced by the
       applicable deductible;
   h. the amount necessary to replace the stolen or damaged property reduced by the applicable
       dcd11c1iblc;
   c. the amo'Jn\ necessary to repair the damaged property to its pre-loss condition reduced by the
        applicable deductible; or
   d. the Stated /\mount shown on the declarations page for that covered auto.
   However, the most we will pay for loss to:
   a. custom parts or equipment is $1,000 unless you purchased Additional Custom Parts or
       Equipment Coverage ("ACPE"). If you purchased ACPE, the most we will pay is $1,000 plus
       the amount of ACPE you purchased.
   b. u truilcr is the limit of liability shown on the declarations page for that trailer. If the trailer is
        not shown on the declarations ~age, the limit of liability is $500.
2. Payments for loss to a covered auto, non-owned auto, or custom parts or' equipment are subject
   to the following provisions:
   a. IC covcrngc applies to a non-owned auto, we will provide the broadest coverage applicable to
       any covc1·cd auto shown on the declarations page.
   b. 1f you have elected a Stated Amount for a covered auto, the Stated Amount is the most we will
                                  I

       pay for all loss to that covered auto, including its custom parts or equipment.
   c. Coverage for custom parts or equipment wil1 not cause our limit of liability for loss to an auto
       under this Part IV to be increased to an amount in excess of the actual cash value or the auto.
       including its custom parts or equipment.
   d. In determining the amc,unt necessary to repair damaged property to its pre-loss condition. the
       amount to oc paid by us:
       (i) will not exceed the prevailing competitive labor rates charged in the area where th1: property
             is to be repaired and the cost of repair or replacement parts and equipment, as reasonably
             dclcrmincd by us; and
       (ii) will be based on the cost of repair or replacement parts and equipment which may be new,
             reconditioned, remanufactured or used, including, but not limited to:
             (a) original manufacturer parts or equipment; and
             (h) nonoriginal manufacturer parts or equipment.
   c. To determine the amount necessary to repair or replace the damaged property as referred to in
       suhsc<.:tion I .. the total cost of necessary repair or replacement muy be reduced by unrcpaircd
       prior damage. Unrcpaired prior damage includes broken. cracked or missing parts: rust: dents;
       scrapcs: gouges; and peeling paint. The reduction for unrepaircd prior damage is the cost of
       labor, parts and materials necessary lo repair or replace damage, deterioration. dcl~cts. or wear
       and tcur on exterior body parts, windshields and other glass, wheels, and paint, that existed prior
       to the accident and that is ~liminated as a result of the repair or replacement of propc11y damaged
       in the loss.



                                                    25
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 47 of 76



     f. To cktcrminc the amount necessary to repair or replace the damaged property as rcli:rrcd to in
         subs1.:ction 1., an adjustment may be made for bettennent or depreciation and physical condition
         on:
         (i) batteries;
         (ii) tires;
         (iii) engines and transmissions, if the engine has greater than 80,000 miles; and
         (iv) any other mechanical parts that are nonfunctioning or inoperative.
         We will not make an adjustment for the labor costs associated with the replacement or repair of
         these pans.
     g. The actual cash value is determined by the market value, age, and condition of the vehicle at the
         time \he loss occurs.
3.   No deductible will apply to a loss to window glass when the glass is repaired instead or replaced.
4.   Duplkate recovery for the same elements of damages is not permitted.
5.   The f'ollowing additional limits of liability apply to Pet Injury coverage:
     a. The most we will pay for all damages in any one Joss is a total of $1,000 regardless of the
        number of dogs or cats involved.
     h. lf your pct <lies in, or as a direct result of. a covered loss, we will provide a death benefit of
        $1,000. less any payment we made toward veterinary expenses for your pct.
     c. No deductible shall apply to this coverage.
6.   /\ny amount paid or payable under this Part JV shall be reduced by any amount paid for property
     damage to the vehicle under Part Ill - Uninsured/Underinsured Motorist Coverage.
7.   IN ·nm Rl~PtdR OF YOUR COVERED MOTOR VEHICLE UNDER THE PHYSIC.i\l.
     DAMAGE COVERAGE PROVISIONS OF THIS POLICY, WE MAY REQUIRE OR SPECIFY
     THE USH OF MOTOR VEHICLE PARTS NOT MADE BY THE ORIGINAL
     M/\NUF/\CTURER. THESE PARTS ARE REQUIRED TO BE AT LEAST EQUAL IN TERMS
     OF FIT, QUALITY. PERFORMANCE, AND WARRANTY TO THE ORIGINAL
     MANUFACTURER PARTS TffEY REPLACE.

PAYMENT OF LOSS

We may. at our option:
1. pay for the loss in money; or
2. repair or replucc the damaged 9f stolen property.

At our expense, Wl' may return any recovered stolen property to you or to the address shown 011 the
declarations page. with payment for any damuge resulting from the theft. We may keep all or part of
the property al the agreed or appraised value.

Wt· may settle any lo.s.s with you or the owner or licnholder of the property.

NO lU:Nl(FlT TO BAfLEI~

Coverage under this Part IV will not directly or indirectly benefit any carrier or other bailee for hire.

LOSS l' AY ABLE CLAUSE

Payment Lmder this Part JV for'a loss lo a covered auto will be made according to your interest and the
interest <,r any licnholdcr shown on the declarations page or designated by you. At our option. payment


                                                     26
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 48 of 76



may he made to both jointly, or to either separately. However, if the covered auto is not a total loss, we
m,1y make payment to you and the repairer of the auto.

The licnho!der's interest will not be protected:
I. where fraud. misrepresentation, material omission. or intentional damage resulting in a denial of
   covcragi.: by us has been committed by or at the direction of you or any person seeking co\'crage; or
2. \\hl;ri.: the loss is otherwise not covered under the tenns of this policy.

If this policy is cancelled, nonrencwed or voided, the interest of any lienholdcr under this agreement will
also terminate.

OTHER SOURCES OF RECOVERY

If other sources of recovery also cover the loss, we will pay only our share of the loss. Our share is the
proportion Ihat our limit of liability bears to the total of all applicable limits. However. any insurance
Wl' provide Cora non-owned auto, or trailer not liho""n on the declarations page. will be c:--1.:css over
any other collectible source of recovery inl'luding, but not limited to:
1. any coverage provided by the owner of the non-owned auto or trailer;
2. any other applicahlt: physical damage insurance; and
3. any other source ofrecovcry ,api;,Jicablc to the loss.

APPRAISAL

If wt cannot agree with you on the amount of a loss, then we and the insured person may mutually agree
to an appraisal or the loss. Within 30 days of any agreementto an appraisal, each party shall appoint a
competent appraiser and shall notify the other party of that appraiser's identity. The appraisers will
determine the amount of loss. If they fail to agree, the disagreement will be submitted to a qualified
umpire chosen by the appraisers. If the two appraisers are unable to agree upon an umpire within I 5
days. we m you may request that a judge of a court of record, in the county where you residl'. select an
umpire. The appraisers and umpire will detennine the amount of Joss. The amount of loss agreed to by
bnth appraisers, or by one appraiser and the umpire, will detennine the amount payable under this Part
IV. but will not he binding. You will pay your appraiser's fees and expenses. We will pay our
appraiser's foes and expenses. All other expenses of the appraisal, including payment of the umpire if
011G is selected. will he shared 9qually between us and you. Neither we nor you waive any rights under

tbis policy by agreeing to an appraisaJ.




                                                    27
             Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 49 of 76



                         PART V-ROADSIDE ASSISTANCE COVERAGE

INSURING AGRl(I.<:Ml~NT

If ~·ou pay the premium for this coverage, we will pay for our authorized service representative to
pniviclc the fo[lowing services when necessary due to a covered emergency:
I. lowing of a covered disabled auto to the nearest qualified repair facility; and
2. labor on a covered disabled auto at the place of disablement.

If a covered disabled auto is towed to any place other than the nearest qualified repair facility. you will
be responsible for any additional charges incurred.

ADDITIONAL l>EFJNJTrONS

When uscJ in this Part V:
I. "Covered disabled auto" means a covered auto for which this coverage has been purchased that
   sl\stuins a tovcrcd emergency.
2. "Covered emergency" means a disablement that is a result of:
   n. mechanical or electrical breakdown;
   b. balh.:ry failure;
   c. insufficient supply of fuel, oil, water, or other fluid;
   cl. 11ul tin:;
   c. lock-out: or
   !'. entrapment in snow. mud, water or sand within 100 feet of a road or highway.

EXCLUSIONS-READ TI-m FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS PART V.

Coverage under this Part V will not apply to:
I. more than three co\'Crcd emergencies for any single covered auto in a six-month period;
2. the CPst of purchasing parts, fluid, lubricants, fuel, or replacement keys, or the labor to make
     rcplaccrncnt keys;
3. instu llat ion o 1· products or material not related to the disablement;
4. labor not rdatcd to the disablement;
5. labor on a covered disabled auto for any time period in excess of 60 minutes per disablement;
6. towing. or storage related to impoundment, abandonment, illegal parking, or other violations oflaw;
7. n.ssistancc with jacks, levelers, airbags or awnings;
8. lnbor or t\:pair work performed at a service station, garage, or repair shop;
9. auto storage charges;
I 0. disabkml.:nt that occurs on roads not regularly maintained, sand beaches, open fields, or areas
     1.ksig11atcd as not passable due to construction, weather, or earth movement;
11. mount i11g or removing of snow tires or chains;
12. tire rcpt1ir;
13. disablement that results from an intentional or willful act or action by you, a relative, or the operator
    of a covered disabled auto;
14. any covered auto while being used in connection with ride-sharing activity;
15. any covered auto while being used in connection with a personal vehicle sharing program; or
16. a trailer.


                                                     28
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 50 of 76



UNA UTIIOIUZED SERVICE PROVIDER

When service is rendered by a provider in the business of providing roadside assistance and towing
scrvkL'S. other than one of our authorized service representatives, we will pay only reasonable charges,
as determined by us, for:
l. towing o!' a co\'crcd disabled auto to the nearest qualified repair facility; and
2. labor on a covered disabled auto at the place of disablement;
which is necessary due to a cov.crcd emergency.

OTlrnH. TNSUU/\NCE

Any coverage provided under this Part V for sprvice rendered by an unauthorized service provider will
be excess over any other collectible insurance or towing protection coverage.




                                                   29
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 51 of 76



                    PART VI-DUTIES IN CASE OF AN ACCIDENT OR LOSS

For coverage to apply under this policy, you or the person seeking coverage must promptly report each
accident or loss even if )'OU or the person seeking coverage is not at fault. You or the person seeking
co,·crage must provide us with all accident or loss infonnation, including time, place, and how the
accident or loss happened. You or the person seeking coverage must also obtain and provide us the
names and addresses of all persons involved in the accident or loss, the names and addresses of any
wi tni.:sses, and the 1icense plate numbers of the vehicles involved.

If ~'ou or the person seeking coverage cannot identify the owner or operator of a vehicle involved in the
accident, or ir theft or vandalism has occurred, you or the person seeking coverage must notify the
polic(' within 24 hours or as soon as practicable.

A person seeking coverage must:
1. c.:oopcr<1tc with us in any matter concerning a claim or lawsuit;
2. provide any written proof ofloss wc may reasonably require;
J. allow ns to take sigm:d and recorded statements, including sworn statements and examinations under
   oath, which we may conduct outside the presence of you or any other person seeking coverage, and
   answer all rcas()nable questions wc may ask as often as we may reasonably require;
4. promptly call to notify us about any claim or lawsuit and send us any and all legal papers relating to
   the claim or suit:
5. a11end hearings and trials as wc require;
6. take reasonable steps after a loss to protect the cpvcrcd auto, or any other vehicle for which
   c:ovcrng.c is sought, from further loss. We will pay reasonable expenses incurred in providing that
   protedion. If failure to provide such protection results in further loss, any additional damages will
   not be co,·crcd under this policy:
7. allow us to ha\'C the damaged co,,crcd auto, or any other damaged vehicle for which coverage is
   sought, inspected and appraised before its repair or disposal;
8. submit to medical examinations at our expense by doctors wc select as often as we may reasonab]y
   require; and
9. authorize us to obtain medical and other records.




                                                   30
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 52 of 76



                                 PART VII-GENERAL PROVlSIONS

POUCY PERIOD AND TERRITORY

This policy applies only to accidents and losses occurring during the policy period shown on the
declarations page and that occur within a slate, territory or possession of the United States or America,
or a province or tl!rritory of Canada, or while a co,,ercd auto is being transported between their ports.

Cl(ANGl(S

This policy contract. your insurance application (which is made a part of this policy as if attached
hereto), the dcclarntions pnge, and all endorsements to this poJicy issued by us, contain all the
agreements between you and us. Subject to the following, the terms of this policy may not be changed
or wai vcd except by an endorsement issued by us.

The premium for this policy is based on information wc received from you and other sources. You agree
to cooperate with us in dctennining if this information is correct and complete, and to promptly notify
us if it changes during the policy period. If this infonnation is detennined by us to be incorrect,
incomplete, or ii' it changes during the policy period, you agree that we may adjust your policy
inl'ormation and premium accor~ingly. Changes that may result in a premium adjustment an: contained
in our rntcs and rules. These in6lude. but are not limited to. you, a relative. or a rated resident
obtaining a dri vcr's license or operator's permit, or changes in:
1. the number, type or use classification of covered autos;
2. the persons who regularly operate a covered auto;
3. the persons or legal driving age residing in your household;
4. the rcsidcnls in your household;
5. an operator's marital status;
6. your mailing address and your residence address;
7. the princip..il garaging address of any covered auto;
8. coverage, deductibles, or limits of liability; or
9. rating tcnitory or discount eligibility.

Th-: coverage provided in your policy may be changed only by the issuance of a new policy or an
cndorscm~nl by us. 1lowcvcr. if during the policy period wc broaden any coverage afforded under the
current t:dilion nr your policy without additional premium charge, that change will automatically apply
to your policy as of the date the coverage change is implemented in your state.

If you a'ik us to delete a vehicle from this policy, no coverage will apply to that vehicle as of the date
and time you ask us lo delete it.

DUTY TO Rl~l'ORT CHANGES

You must promptly report to us all changes, including additions and deletions. in policy infonnation.
This includes, hut is not limited to, changes in:
I. your mailing address or your residence address;
2. the principal garaging address of any covered auto;
3. the n:sidcnts in your household;
4. the persons of legal driving age residing in your household;
5. the pcrsons who regularly operate a covered auto;

                                                     31
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 53 of 76



6. an operator's marital status; or
7. the driver's license or operator's pcnnit status of you, a relative, or a rated resident.

SETTLEMKNT OF CLAIMS

We may use estimating, appraisal, or injury evaluation systems to assist us in adjusting claims under this
pol icy and lo assist us in determining the amount of damages, expenses, or loss payable um\cr this
policy. Such systems may be developed by us or a third party and may include computer sof'lware,
du1abascs. and specializc<l lcchnology.

TERMS OF POLICY CONFORMED TO STATUTES

Ir any provision or this policy fails to conform to the statutes of the state listed on your application as
)'om· residence, the provision shall be deemed amended to conform to such statutes. All other provisions
shall be given full force and effect. Any disputes as to the coverages provided or the provisions of this
p()licy shall be gowrncd by the law of the state listed on your application as your residence.

Tat\NSFER OF JNTEREST

Thi: rights and duties under this policy may not be transferred to another person without our written
consent. However. if a named insured shown on the declarations page dies, this policy will provide
CC\\'eragc until the c11d of the policy period for the legal representative of the named insured, while acting
as such, and for persons covered under this policy on the date of the named insured's death.

l•l~AUD OH. MISRl<:PRESENTATION

This policy was issued in reliance upon ihc information provided on your insurance application. We
may void this policy at any lime, including after the occurrence of an accident or loss, i!'you:
I. made incorrect statements or representations to us with regard to any material fact or circumstance;
2. concealed or misrcpresi:ntcd any material fact or circumstance; or
3. engaged in fraudulent conduct;
at the time or application.

Any changes we make at your request to this policy after inception will be made in reliunec upon
inlimnation )'OU provide. If you:
1. make incorrect statements or representations to us with regard to any material fact or circumstance;
2. conceal or misrepresent any material fact or circumstance; or
3. engage in l'raudulcnt conduct;
in connection with n requested change we may void the policy or refonn it as it existed immediately
prior to the requested change. We may do this at any time, including after the occurrenc~· or an accident
or loss.

If Wl' void this policy, this shall not affect coverage under Part I - Liability to Others for an accident that
occurs before we notify the named insured that the policy is void. No payment will be made to any
person who concealed or misrepresented any material fact or circumstance, or engaged in fraudulent
conduct. If we void this policy. y~u must reimburse us if we make a payment.

When wl' have not voided or refonned the policy, we may still deny coverage for an accident or loss if
you, in connection with the policy application, in connection with any requested change. or at any time

                                                      32
             Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 54 of 76




during the policy period, have concealed or misrepresented any material fact or circumstance or engaged
in fraudulent conduct and that concealment, misrepresentation, or fraudulent conduct was material to a
risk we assumed

We may deny coverage for an accident or loss if you or a person seeking coverage has rnm·calcd or
misrepresented any material fact or circumstance, or engaged in fraudulent conduct, in connection with
th~ presentation or settlement of a claim.

PAYMENT OF PJU<:MlUM AND FEES

If ~·our initial premium payment is by check, draft, electronic funds transfer, or similar form of
remittance. coverage under this policy is conditioned on payment to us by the financial institution. If the
financial institution upon presentment does not honor the check, draft, electronic funds transfer, or
similar form or remittance, this policy may, at our option, be deemed void from its inception. This
means we will not be liable under this policy for any claims or damages that would otherwise be covered
if the check. draft, electronic funds transfer. or similar form of remittance had been honored by the
financial institution. Any action by us to present the remittance for payment more than once shall not
af'l~ct our right to void this policy.

In addition to premium, fees may be charged on your policy. We may charge fees for installment
payments, late payments, and other transactions. Payments made on your policy will be applied first to
fees. then to premium due.

CANCEi ,I ./\Tl ON

Y11u muy cancel this policy during the policy period by calling or writing us and stating the t'uture date
you wish the cancellation to be et1ective.

VVc may cancel this policy during the policy period by mailing a notice of cancellation to the named
insured shown on the declarations page at the last known address appearing in our records.

We will give al least IO days nptice of cancellation ifthc policy is cancelled for nonpayment of premium.

We v:ill giv-:   al   least 20 days notice of cancellation in all other cases.

We may cancel this policy for any reason if the notice is mailed within the first 59 days of the initial
policy period.

AJ'tcr this policy is in effect for more than 59 days, or if this is a renewal or continuation policy, we may
cancel only for one or more of the following reasons:
I. nonpayment of premium;
2. nrntcrial misrepresentation or fraud with respect to any material fact in the procurement,
    continm1tion. change or renewal of this policy;
3. material misrepresentation or fraud in the submission of any claim under this policy;
4. loss of driving privileges during the policy period, or. if this is a renewal policy, dming. the policy
    period or the 180 days immediately preceding the effective date of renewal, through suspcnsion or
    r1.:vocation ol" an operator's license or motor vehicle registration issued to you, any driver in your
    household, or any regular operator of a covered auto. However, we will not cancel your policy


                                                           33
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 55 of 76



   solely dL1c to an administrative revocation or suspension of an operator's license pursuant to
   Arkansas Code Annotated §5-65- 104;
5. you or any driver of the covered auto have been convicted of:
   a. driving while intoxicated;
   b. homicide or assault arising out of the use of a motor vehicle; or
   c. three separate convictions of speeding or reckless driving. or any combination of the Iwo, during
       the policy period or the three.months prior to the effective date of the policy; or
6. uny other reason permitted by law.

Pnior of mailing will be sufficient proof of notice. ff this policy is cancelled, coverage will not be
pni\'idcd as or the effective date and time shown in the notice of cancellation. For purposes of
ca11eclla1io11. this policy is neither severable nor divisible. Any cancellation will be effective for all
con:ragcs lor a!\ persons and all vehicles.

C.\NCELLJ\TION REFUND

Upon canccllntion. you may be entitled to a premium refund. However, our making or offering of a
refi.md is not a condition of cancellation.

If this policy is cancelled. any refund du.c will be computed on a daily pro rata basis. However. we wilJ
reiain a cancellation fee if this policy is cancelled at your request or if cancellation is for nonpayment of
pr~·mium. ;\ cw1ccl\ation fee will be charged only during the initial policy period.

NON RENEWAL

Ir neither we nor one of our affiliates offers to renew or continue this policy, other than for nonpayment
or premium, we will mail notice of nonrenewal to the named insured shown on the declarations page at
the I.1st known address appearing in our records. Proof of mailing will be sufficient proof of notice.
Notice will he mailed at least 30 days before the end of the policy period.

AUTOMATIC TERMINATION

If" we or an aniliate offers to renew or continue this policy and you or your representative docs not
accept, this policy \Vil! automatically tem1inate at the end of the current policy period. Failure to pay the
required renewal or continuation premium when due will mean that you have not accepted our offer.

!f ~-ou obtain other insurance on a covered auto, any similar insurance provided by this policy will
terminate as to that covered auto on the effective date of the other insurance.

! fa covered uuto is sold or transferred to someone other than you or a relative, any insurance provided
b) this poli1.:y will terminate as to that covered auto on the effective date oflhe sale or transrer.

LEGAL ACTlON AGAINST US

Wl· may not be sued unless thcr~ is full compliance with all the tenns of this policy.

We may not be sued for payment under Part I-Liability To Olhers until the obligation ot' an insured
p<.'rson under !'art I to pay is finally determined either by judgment after trial against that person or by


                                                      34
            Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 56 of 76




written agreement of the insured person, the claimant, and us. No one will have any right to make us a
party to a lawsuit to determine the liability of an insured person.

If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any purpose,
induding evidence for any civil or criminal proceeding.

OUR RIGHTS TO RECOVER PAYMENT

We arc entitled to the rights of recovery that the insured person to whom payment was made has against
another after the insured person has been fully compensated for his or her loss, to the extent of our
payment. Thal insun.:d person may be required to sign documents related to the recovery and must do
whatever else we n;quirc to help us exercise those recovery rights, and do nothing after an accident or
loss to prejudice those rights.

When an insured person has been paid by us and also recovers from another, the amoun 1, recovered will
be held by the insured person in trust for us and reimbursed to us to the extent of our payment.
l lowevcr. this shall not apply to payment by us under any Accidental Death Benefits Coverage provided
under Part II - Personal Injury Protection Coverage. lfwe are not reimbursed, we may pun,uc recovery
or rhut amount directly against that insured person.
If an insured person recovers from another without our written consent, the insured person's right to
payment under any affected coverage will no longer exist.

Our right of recovery docs not apply to underinsured motorist benefits if:
1. the insured person sends us written notice, in accordance with the requirements of the provision in
   Part Ill - Uninsurcd/Undcrinsured Motorist Coverage, of any tentative settlement agreement reached
   with the owner or operator of an underinsured motor vehicle, or such person's liability insurer; and
2. we foil h} pay the sum offored in settlement to the insured person by the owner or operator of the
   undcrinsurcd motor vehicle, or that person's liability insurer, within 30 days of our rccL:ipt of such
   notice.

Our right or rcco\'cry docs not apply to underinsured motorist benefits to the extent of ,my payment we
han: made to the insured person under a policy of liability insurance issued by us to the owner or
operator of un underinsurcd motor vehicle.

Ir we elect to exercise our rights ofrecovery against another, we will also attempt to recover any
deductible incurred by an insured person under this policy unless we are specifically instructed by that
person not to pur~ue the deductible. We have no obligation to pursue recovery against another for any
loss not covered by this policy.

We reserve the right to compromise or settle the deductible and property damage claims ag.ainsl the
responsible parties for less than the full amount. We also reserve the right to incur reasonable expenses
and attorney foes in pursuit of the recovery.

/\ proportionate share of collectiqn expenses and attorney fees incurred in connection with these
recovery efforts wi II ulso reduce rei rnburscmcnt of the deductible.
                                    0




These provisions will be applied in accordance with state law.


                                                    35
           Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 57 of 76



.JOINT AND INDIVIDUAL INTERESTS

IC 1hcrc is more than one named insured on this policy, any named insured may cancel or change this
policy. The act ion or one named insured will be binding on all persons provided coverage under this
policy.

B,\NKIHIPTCY

Thi.: bankruptcy or insolvency of an insured person will not relieve us of any obligations under this
policy. II' execution of a judgment against an insured person under Part I - Liability To Others is
returned unsatisfied because of the insolvency or bankruptcy of the insured person, the person claiming
payment for dumagcs under Part l may maintain an action against us for the amount of the judgment not
exceeding our limits of liability.




                                                    36
                  Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 58 of 76



                                            I
 ..., ·la J.D. POWER
                                                                                                       trr rri itcr,e! ~
   -       McGRAW HILL FINANCIAL                                         Vehicle Valuation Report
                                                                                    Pr~ed for: ProgresSive Group of Insurance Companies
                                                                                                                                      (800) 321-9843



!summary                                                                           ..... ~ · :      !,e... '




 Claim Information

        Claim Number:      XX-XXXXXXX-01                                                         Version#:
        Policy Number:                                                   CO\larage Type of Loss:               COLLISION
                Owner:    CHRISTOPHER PIPKIN                                                     Loss Dafe:    (M/29/2015
              Address:     B LISLE TURNEY DR.                                      Reported Date:              04/29/2015
                          QUITMAN, AR 72131                               ValuatiOn Report D111le:             051011201& 09:111:45
 Owner Home Phone:         (501) 691-0246                                    Valuation Report ID:              1005062936




Vehicle Information

          Loss Vehicle: 2014 Kl• Forte EX 4 Door Sedan 2.0L 4                                     Location:    AR 72131
                          CylGHAFWO                                                 Extenor Color.
                    VIN KNAFX4A83E50SB211                                           License Plate·             423MIK, Arkansas
               Mileage: 52,399 miles
           Title History: No



Valuation Summary

                                                                    Base Value:            $14,812.00

                                                      LOIi Vehicle AdJu1tmenll


                                                         Condition Adjustment                         S0.00
                                                     Prior Damage Adjustment:                        $0.00
                                                 Aller Marllet Parts Adjustment:                      $0.00
                                                     Refurbishment Adjustment                        $0.00
                                                       Tille Hiatory Adjustment:                      $0.00

                                                                  Market Value:            $14,1112.00

                                                       Setth,manl Adju1lmant1
                                                                     Deductible                   -$500 00

                                                             Settlement Value:             $14,312.00

Title History Commants:




Mi'.chell Wt,rkC.,nt,,r
Total Losa                                                 c,a,m#: 1$-1519Sl2-(II \ Copynghl(c) 2011 . M1leht\l lnlemational. All Riglll• Ro ....rv<>d. I Page 1
                  Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 59 of 76



!Loss Ve~icle Detail                                                                                                                                                      I
Loss vehicle:     2014 Kia Forte EX 4 Door Sedan 2.0l 4 Cyl G11 A FWD


Standard Equipment

Exterior
Black grille w/c:hrome surround                                                 Bod';'-«>lored frQnt bumper
Body-Colored Power Heated Side Mirrors w/Po.ver Folding and Tum Signal
                                                                                Body-Colored Rear Bumper w/Black Rub Strip/Fascia Accent
lnd1ca1or
Chrome door handles                                                             Chrome Side 1/Vinda,ys Trim

Clearcoat pa,nt                                                                 Fixed Raar WindoW w/Defroster

front fog lamps                                                                Front Wndshlelcl -lnc.: Sun Visor Strip
Fully Automatrc Projector Beam Halogen Headlamps w/Delay-Off                    Fully Galvanrzed Steel Panels

Light tinted glass                                                              Spare Tire Tire lnflator

Tires: P205/55R16 -inc: low rolling resistance                                  Trunk Rear Cargo Access

Variable intermittent wipers                                                    Wheels: 8.5J X 16" Alloy




                                                           Claim,: 1!>.161115\2-01 I Capyrighl (c) 2011 • Milel\81 ll11el'l\lllio<lal. All Ri11h1s Rason11td. I Paga 2.
                   Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 60 of 76


Interior

1 LCO Monitor In The Front                                                       1 Seatbacx Sto<age Pocket
2 12V DC Power Outlets                                                           4-Way Passenger Seat -inc: Manual Recline and Fore/Alt Movement
60-40 Folding Bench Froot Facing Fold Forward Sealback Cloth Rear Seat           AJr filtratron
Analog Display                                                                   Cargo Area Concealed Storage

Cargo Features -inc: Spare Tire Tire lntator                                     Cargo Space Lights
Carpet Floor Trim and Carpet Trunk lid/Rear Cargo Door Trim                      Cloth Front Seats wlCloth Back Material

Cruise control w/sleering wheel controls                                         Day-night rearviow mirror
                                                                                 Dfiver And Pass&ng1!r Visor Vanity Mirrors w/Onver Ano Passengl!f
Delayed Accessory Power
                                                                                 Illumination
Driver fool rest                                                                 Fad&-to-Off interior lighting

FOB Controls -inc Trunk/Hatch/Tailgate                                           Front Bucket Seats -inc. 6-way adiustable driver's seal

Front Cupholder                                                                  Front map lights

Full Carpet Floor Coveri,1g                                                      Full dolh headliner

Full Floor Console w/Cove<ed Storage, Mini a~eltlead Col'lsole w/StO<llge   8nd HVAC -Inc: Unoenieat Ducts
2 12V DC Power Outlets
                                                                                 Interior Trim -Inc: Simulated Carbon Fiber instrument Panel Insert and
lllum,natect glove box
                                                                                 Clvome Interior Accents.
Leather/Metal-Look Gear Shill Knob                                               Leather"'4etal-Looli steenng Wheel
Manu;,I Ad1ustable Front Head Restraints and Manual Adjustable Rear Heact
                                                                                 Manual air conditioning
Restraints
Manual ti!Vtelescoping steering column                                           Outside temp gauge

Perimeter alarm                                                                  Power 1st Row Windows w/Dnver And Passenger 1-Touch Up/Down

Power Door Locks w/Autolock Feature                                              Power Fuel Flap Lock.ing Type
                                                                                 Radio w/Seek-Scan, Clock, Speed Compensated Volume Control. Voice
Power Rear Windows
                                                                                 Activation and Internal Memo,y
Radio. AM/FM/CD/MP3 Audio Unit -inc: SIRIUS sateQile raa10, USB/11uxlllary
input jacks. 4 speakers wftweeter speakers ancl Bluetoolh wireless technology Rear cupholder
w/steer,ng-wheel-mounted audio control$
Refngera!ed/Cooled Box Located In The Glovebox, Driver I Passenger And           Remote Keyless Entry wflnt~rated Key Tr.insmiuer. Hluminated Entry,
Rea, Door Bins                                                                   INuminated Ignition Swit,::h and Panic &itton
Remote Releases -Inc: Mechanical Trunk/Hatch and Mechanical Fuel                 Sliding Front Center Armrest snd Rear Center Armrest

Tnp computer                                                                     Vinyl Door Trim Insert

\Mndow Grid Antenna                                                              VV\relesa Streammg


Mechanical

~3.2 Gal. Fuel Tank                                                             3.06 axle ratio
4-Wheel Disc Brakes w/4-Wheel ABS, Front Vented Discs, Brake Assist and
                                                                                6$-Amp/Hr 600CCA Maintenance-Free Battery w/Run Down Proteclion
H;II Hold Co11!rol
90 amp alternator                                                               E1ec11ic Power-Assist Speed-Sensing Steering
F rant Anli-Roll Bar                                                            Front-wheel drive

Gas-pressurized shock absorners                                                 Single Stainless Steel E~haust w/Chrorne Tailpipe Finisher

Strut Front Su!',pension w/Co,I Springs                                         Tor$ion beam rear suspension w/roil spring-.




                                                             Claim 1. XX-XXXXXXX-0l I Copyoghl (c) 2011 - MHchell lnlomation~I. All Rt!lhls Roscr,,od. I Page 3
                     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 61 of 76


 Safety
 ABS And Driveline Tracoon Control                                                Ai/bag Occupancy Senso.-
 Curtain 1st And 2nd Row Airbags                                                  Dual Stage Driver And Passenger Front Ai/bags

 Dual Stage Driver And Passenger Seat-Mounlad Side Airbags                        Eledronlc stability conll'OI (ESC)

 Low Tire Pressure Warning                                                        Outboard Front Lap And Shoulder Safety Belts -inc: Rear Center 3 Poinl
                                                                                  Heighl Adjusters and Pretensioners
 Rear camera                                                                      Rear c:tllld safety locks
 Side impad beams




 Optional Equipment
!CARPETED FLOOR MATS                                                            WiEELLOCKS
 •010/PIO:a Dealer/Port Installed Option




jLoss Vehicle Base Value

 Loss vehicle.               •
                       201 Kia Forte EX 4 Door Sedan 2.0L 4 Cyl G• A FWD


 Comparable Vehicle Information

 Search Radius used for this valuation:                        75 mlln from loss vehlcle zip/postal coda.
        Typical Mileage (Qr this vehicle:                      14,000 milH


                                                                                         Distance From                                Adjus\ed
  # Vehicle Description                                     Mileage       Location                                    Price
                                                                                          Loss Vehicle                                 Value
  1
                                 •
      2014 KIA FORTE EX 0 SON 4 2NORMAL GAS A
                                                                15,943         72076          34 miles
                                                                                                                      $15,921.00
                                                                                                                                         •
                                                                                                                                       $1 ,797.90
      2WD                                                                                                              Sold Price
      2014 KIA FORTE EX 4D SON 4 2NORMAL GAS A                                                                       $16,700.00
  2                                                             16,245         72076          34 m,les                                 $15,543.94
      2WO                                                                                                             Sold Price
      2014 KIA FORTE EX 40 SON 4 2NORMAL GAS A                                                                       $16,691.00
  3                                                             21,023         72032          26 mites                                 $14,682.33
      2WD                                                                                                              LmPric:e
      2014 KfA FORTE EX 40 SON 4 2NORMAL GAS A                                                                       $16,269.00        $14,408.39
  "   2VVO
                                                               23,133
                                                                          ,.
                                                                               72120          38 mlles
                                                                                                                       List Price
      2014 KIA FORTE EX 4D SON 4 2NORMAL GAS A                                                                       $16,926.00
  5                                                             18,938      72120             38 mllel   ,.                            $14,787.94
      2VVO                                                                                                             List Price
      2014 KIA FORTE EX 40 SON 4 2NORMAL GAS A                                                                       $16,988.00
  6
      2WD                                                       16,166      n,r1s             75 miles
                                                                                                                       List Price
                                                                                                                                       514,651.48

                                                                                                               ease Value:             514,812.00




jLoss Vehicle Adjustments .
 Loss vehicle:         2014 Kia Forte EX 4 Ooor Sadan 2.0L 4 Cyl Gas A FWD

 Condition Adjustments

      Condition Adjustment:           so.oo                Overall Condition: ).QO.Good                                  Typical Vehicle Condition: 3.00


r,~:ctiell W,:,1 ~C<>n(,,r
Total l.os•                                                  Claim f: XX-XXXXXXX-01 f Copyriglll (c) 2011 • Mllchell lnlomaliOnal. All Rights Rosorvcd. J Page 4
Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 62 of 76
                    Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 63 of 76


 Category                                               Condition                                               Comments

 Interior

        DOORS/INTERIOR PANELS                            3Good                                                  mult amt of visible marl<s/soiling remove with detsil

        CARPET                                           3Good                                                  mod amt at &Oiling remove with delaft

        HEAOUNER                                         3Good                                                  mult amt of ~sible mar1<s/&Oiling remove with Cllttail

        GLASS                                            3Good                                                  min pitting
        SEATS                                            3GOOd                                                  mod amt of soiling remo1;e with detaH

        DASH/CONSOLE                                     3Good                                                  mull visible marks... smsll gouge console lid

 EJ<larJor

        BODY                                             3Good                                                   1 to 2 dent&/greases less than 6irt. Jr dl:>«/ll qtr

        TRIM                                             3Good                                                  muU scralches/marll& lo trim

        PAINT                                            3Good                                                  1 to 4 scratches lea than 6in

        VINYUCONVERTIBLE TOP                             Typreal

 Mechanical

        ENGINE                                           3Good                                                  eng compartment has min amt ot dirt

        TRANSMISSION                                     3Good                                                  visible components have min amt of alftfgrease

 Tiro                                                    3Good                                                  If 5132, rf 6132. Ir 6132. rr 6/32

 Typical condilion reflects a vehicle that is in ready-tor-sale c:ondilion and reflects normal wear and tear for that vehicle type I age


Comments:




]comparable Vehicles

Loss vehicle       2014 Kia Forte EX 4 Door Sedan 2.DL 4 Cyl On A FWD



Comparable Vehicles




M•:,;heH \Yo,kContur
TotalLoH                                                            Clalm t: 1$-1519512-01 l CopyY\glll (~) 2011 • Mttchell lnlemalional. All Rights Hesorvod   I Page 5
Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 64 of 76
               Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 65 of 76



1   j2014 KIA FORTE EX 40 SON 4 2 NORMAL GAS A2.WO
                                                                                                                              I   Sold Prlco: S15,921.00



                VIN·    KNAFX4A85E5XXXXXX            Adjustmenls                             Loss Vehicle              Thi$ Vehicle                    Amounl
           Stock No
                                                     Mileage                                 52.399                    15.943                           -51.261 90
        Listing Oate.   D2114/2015                   Equipment
                                                       CARPETED FLOOR MATS                   Yes                       No                                  $93.69
    ZIP/Postal Code:    72076
                                                       WHEEL LOCKS                           Yes                       No                                  $44.91
       Distance from    34 mlloe
       Loss Vehicle·                                                                                                         Total Adjustments: -$1, 123.       ,o
            Source:     FRANCHISE SALE· J.O.                                                                                   Adjusted Prle11: S14,797.90
                        POWER ANO ASSOCIATES




2   I2014 KIA FORTE ex 40 SON 4 2 NORMAL GAS A'lWO                                                                            I   Sold Pric;o: $16,700.00



                VIN:    KNAFX4A81E6f.XJPOUC .        Adjustments                             Loss Vehicle              This Vehicle         Amoont
                                     -
                                                                                                                                         ·-------
          Stock No:
                                                     Mileage                                 52,399                    16,245                           -$1,301.65
        Usling Date·    04/0912015                   Equipment
                                                       CARPETED FLOOR MATS                   Yes                       No                                  $98.48
    ZIP/Postal Coco:    72076
                                                       WHEEL LOCKS                           Yes                      No                                   $47.11
       Distance from    34 miles
       Loss Vchicie•                                                                                                         Total Adiustments·, -S1,156.06
            Source:     FRANCHISE SALE • J.O.                                                                                  Adjustod Price: $15,543.94
                        POWER AND ASSOCIATES




                                                Cl81rn I: 15-151!1512-01 I COl)yt'iljht (cl 2011 • Mi\cl>QQ kllcrnallonal.   I\" Rign\s Ho..,rvod. I   Pago 8
Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 66 of 76
                                      Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 67 of 76



             12014         ~~ FORTE EX 40 SON 4 2 NORMAL GAS A2WO                                                                           I   List Prico· $16,691.00
~3


                                      VIN:   KNAFX4A89E5101627           Adjustments                           Loss Vehicle           This Vel'licle            Amount
                              Stock No:      5KC8484A
                                                                         Projected Soid Adjustment                                                               -$1,219.00
                        Listing 03\e.        0411012015                  MHeaoe                                52,399                 21,023                       -S924.56
                                                                         Equipmont
               ZIP/Postal Code:              72032
                                                                           CARPETED FLOOR MATS                 Yes                    No                             $91.24
                     Distance from           26 miles                      WHEEL LOCKS                         Yes                    No                              $43,65
                     los6 Vehicle·
                                   Source:   DEALER WEB LISTING •                                                                          Total Ad1ustments·    -S2.008.67
                                             TRUECARCOM
                                                                                                                                             Ad/U&lod Price: $14,682.33
                                             CRAIN KIA OF CONWAY
                                             810 SOUTH AMITY ROAD
                                             CONWAY AR 72032
                                             501--470-1000




     4       I  2014 KIA FORTE 1:X 40 SON 4 2 NORMAL GAS A2WO
                                                                                                                                           I    List Prite: $16,269.00


                                      VIN    KNAFX4A81E5161837          Adjustments                           LOBi Vehicle            This Veh<cie              Amount

                             Slock No        5KT82J8A                                                                                                            -$1, 188.00
                                                                        ProjecteCI Sold Adjus1ment
                       Listing Date:         04/1412015                 Mileage                               52,399                  23,133                       -$804.08
                                                                         EQuipment
              ZIP/Postal Code                72120
                                                                           CARPETED FLOOR MATS                Yes                     No                             $88.93
                     Distance trom           36   moo,                     INHEEL LOCKS                       Yes                     No                              $42.54
                     Loss Vehicle:
                                   Source:   DEALER WES LISTING •                                                                          Total Adjustments     -$1,860.61
                                             TRUECAR.COM
                                                                                                                                             Adjusted Price: $14,408.39
                                             CRAIN KIA OF SHERWOOD
                                             5830 WAROEN ROAO
                                             SHERWOOD AR 12120
                                             501-542-6042




t./!.'Ct;i::·,, ,.,J,'1, ;, -·,.
 Tot~l l.oaa                                                         Claim#, 1!'>-1511l512-01 l Copyngl\l (C) 2011. M1l<.hoH \nlcmaijonal. All R<9h1, Hosnrvcd I Pagi, 7
Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 68 of 76
                 Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 69 of 76


    5    j2014 KIA FORTE EX 4D SON 4 2 NORMAL GAS A2WD
                                                                                                                             I   List Prico: $18,926.00



                         VIN·   KNAFX4A8XE5152361           Adjustments                          Loss Vehicle          ThisVehide               Amount
                 Stock No:      5KC8179A
                                                            Projected Sold AdjtJ1tment                                                           -$1,236 00
              Usti~g Date:      04/22/2015                 Mileage                              52,399                 18,936                    -$1,038.84
                                                            Equipment
         ZIP/Postal Code        7212D
                                                              CARPETED FLOOR MATS               Yes                    No                             $92.52
             Dista~ce from      36 miles                      WHEEL LOCKS                       Yes                    No                             $44 26
             Loss Vehicle
                   Source:      DEALER WEB LISTING -                                                                        Total Adjustments.: -$2, 138.06
                                CARS.COM
                                                                                                                              Adjusted Price: $14,787.94
                                CRAIN KIA
                                5830 WARDEN RD
                                SHERWOOD AR 72120
                                501-542~044




    6   \ 2014 KIA FORTE EX 40 SON 4 2 NORMAL GAS A2WD
                                                                                                                             I   List Prica: S16,988.00


                         VIN:   KNAFX4A83E5152122          Adjustments                          Loss   Vehicle         This Vehicle            Amount
                Stock No:       NT78853A
                                                           Projected Sold Adjustment                                                             -$1,24100
              LisUng Dale:      04/06/2015                 Mi[eage                              52,399                 16,166                    -$1,232.80
                                                           Equipment
         ZIP/Postal Code:       72415
                                                              CARPETED FLOOR MATS               Yes                    No                             $92.86
            Distance trom       75 miloa                      WHEEL LOCKS                       Yes                    No                            $44.42
            Loss Vehicle:
                  Source:       DEALER WEB LISTING.                                                                         Total Adjustments· -S2.336.52
                                VAST.COM
                                                                                                                              Adjusted Price: $14,651.48
                                CAVENAUGH PRE OWNED
                                3630 HlGHWA Y63
                                BLACK ROCK AR 72415
                                871).878-6261




/sub-Model Comparison                                                                                                                                        I
Sub-Model Description                                                                     Configuration                                   Original   MSRP

2014 Kie Forte EX                                           H>oor Sedan 2.0L4 Cyl Gas Fl/vO                                                     S19,500.00




Mi~chell ~Vo.-kCcnttir
To1al Loss                                             Claim I: XX-XXXXXXX-01 J COpyrighl (cl 2011 -Milchall lntamalonal. All Rlghls Roson,cd. I Page 8
                      Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 70 of 76



  Vehicle Valuation Methodology Explanation
  WorkCenter Total Loss was built throogh a joint partnership between J.D. Power 11nd Associates vehicle valua\i0!1 divisi011 Power lnformat,on NetwC)(I(
  (P. I. N.) and MHchell International, a leading provider of daims procesSing solutions to private passenger insurers.

  WorkCenler Tatal Loss prOduc:6 accurate and easy-to-understand vehide valuabons via this five step process:

  Slop 1 • Lecato Comparable Vohiclos


          Locate vehicles similar to the loss vehicle In the same market area. WorkCenter Total Loss finds these vehldes in Auto Trader.com, Cars.oom,
  Vast com ,md directly from deaterst,ips.

  Stop 2 • Adjust Comparable Vehicles

  Make adjustments to the pnces of the comparable vehicles. The oomparabla vehides are idanUcal 10 the loss venide eMcePI wnere adjustments are
  11em-,icd Tlrere are several types of comparable vehicle adjustments

                      , Projected Sold Adjustment • an adjustment to reflect consumer purchasing behavior (negotiating a different price than the listed price).



                      , M,loage AelJustmont - an adJuslment lor differences in mileage belween the comparable vehicle and the loss vehicle.

                      , Equipment- adjustments for differences 1n equipment between the comparable vehicle (e.g. equipment packages and options) and the loll!
                        vehicle
  Step 3 - Calcvlatc Base Vehlclo Value

   The base vehicJe value is calculated by averaging the adjusted prices of the comparable vehicles.

  Step 4 • Calcvlato Loss Vehicle Adju11tments

  There are lour types of loss vehicle adjustme!\IS:

                      • Condition Adjustment:

                         Adjustments to account for the condition   or the loss vehide prior to the loss .
                      • Pr,or Damage AdJustmenl.

                         Adrustmcnls to account for any prior damage present on the loss vehicle prior to the loss.

                      , Alter Market Part Adjustment

                         l\d1ustmcn1s to account for anv after market parts present on the loss vehicle prior to the loss.

                      • Refurbishment Adjustment:

                         AdJustments to account for any refurbishment performed on the IQss vehide prior to the loss

  Step 5 • Calculate tho Market Value

   rhe Market Value is calculated by applying the loss vehide adjustments to the base value.




t,,i'.t:hSII ·.':vrk::, ,,;
Tolal LOH                                                                Claim#; XX-XXXXXXX-01 I Copytlghl (c) 2011 - Mitcha~ lnlomallonal. All Rights Hose,.,,od I Page 9
        Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 71 of 76




                THE CIRCUIT COURT OF CLEBURNE COUNTY, ARKANSAS
                                 CIYJL DIVISION

Christopher Pipkin                                                                          Plaintiff

V.                                            No.   \;}C.,.v-\"l- l:15
Prngrcssive Northwestern
Insurance Company                                                                         Defendant
                                            SUMMONS

THE STATE OF ARKANSAS TO DEFKNDANT:

Progressive Northwestern Insurance Company
C/0 C T Corporation System, Registered Agent
124 West Capitol Avenue, Suite 1900
Little Rock, Arkansas 7220 I

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it)- or
60 days if you arc incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
- you must file wilh the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
address arc:

John Holleman
I lollcman & Associates, P.A.,
I008 West Second Street
t ,i(tic Rock, Arkansas 7220 l

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.

                                                      CLERK OF COURT

Address of Clerk's Office

     301 West Main Street


 Heber Springs, AR 72543
                                              Date:   Q8- I le=?~ }4
          Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 72 of 76




No. _ _ _ _ This summons is for Progressive Northwestern Insurance Compnny.

                                         PROOF OF SERVICE


    •
    On _ _ _ _ _ _ _ [datel I personally delivered the summons and complaint to the
defendant at                           (place]; or

    •
    Aller making my purpose to deliver the summons and complaint clear, on
~ - - - - - - - [ d a t e ] I left the summons and complaint in the close proximity of the
defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons and
complaint was left] after he/she refused to receive it when I offered it to him/her; or

 •  On _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ , a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
[address I, a place where the defendant resides; or

 • On _ _ _ _ _ _ [date] I delivered the summons and complaint to ___________ _
[name of individual], an agent authorized by appointment or by law to receive service of
summons on behalf of _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

 •  On__      _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ [address], where
the defendant maintains an office or other fixed location for the conduct of business, during
normal working hours I left the summons and complaint with
- - - - - - - - - - - - - - - - - - - - - [name and job description]; or
  • I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and [ served the
summons and complaint on the defendant by certified mail, return receipt requested, restricted
delivery, as shown by the attached signed return receipt.

  • I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of
the summons and complaint by first-class mail to the defendant together with two copies of a
notice and acknowledgment and received the attached notice and acknowledgment form within
twenty days after the date of mailing.

•    Other [specify]:

•       I was unable to execute service because:


My fee is$ _ _ __
     Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 73 of 76




To be com11leted ff service is by a slur{tf ,>r deputy sheriff:


Date: _ _ _ __         SHERIFF OF _ _ _ _ COUNTY, ARKANSAS


By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        I,ignature of ~erver]



        !printed name, title, and badge numberj

        To be com11leted if service is by a person other tlian a sherUf or depr,ty slieriff:

Date:


By:---------------------
  Isignature of server]


        !printed namej

Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


        Phone:
                 -----------------
Subscribed and sworn to before me this date:      -----
        Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Additional information regarding service: or attempted service:
          Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 74 of 76

                                                                                                                HE!~THER SMITH
                                                              CIRCUIT CLER!(
                THE CIRCUIT COURT OF CLEBURNE COUNTY, ARKANSASg SEP S AM IQ' 16
                                                              CIVIL DIVISION                                  ZUI      -    n    '

Christopher Pipkin                                                                                           HEslrH~~sfti~~11sA~
v.                                                                            No. ) #,   C \/ :19 - ( 7S
Progressive Northwestern
Insurance Company                                                                                                    Defendant
                                                                      SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

Progressive Northwestern Insurance Company
C/O C T Corporation System, Registered Agent
124 West Capitol Avenue, Suite 1900
Little Rock, Arkansas 7220 I

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. /
Within 30 days after service of this summons on you (not counting the day you received it)- or"
60 days if you arc incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
- you must tile with the clerk of this court a written answer to the complaint or a motion under
Ru le 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

John Holleman
Holleman & Associates, P.A.,
I008 West Second Street
Little Rock, Arkansas 72201
                            .""'. ·.....\!..:. !'ii!:.·:
If you fail to respond within the applicable time period, judgment by default may be entered
?,gainst you for the relief d~maoded :i~ the complaint.        ·
                               •        ! ~ • •• •• ~   I •   •   J   o   '




                                   . ,.                                               CLERK OF COURT

Address of Clerk's Office
                                   1~T ·•       ••
     301 West Main Street          ..
                                    •'


                                                                                      (Signature of Clerk or Deputy Cle~
 Heber Springs, AR 72543
                                                                              Date:   Q8-) ((:' j9
        Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 75 of 76




No. l~C.\l-\'\-\15 This summons is for Progressive Northwestern Insurance Company.

                                                 PROOF OF SERVICE


  D On _ _ _ _ _ _ _ [date] l personally delivered the summons and complaint to the
defendant at                           [place]; or

  • After making my purpose to deliver the summons and complaint clear, on
_ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons and
complaint was left] after he/she refused to receive it when I offered it to him/her; or

 •  On _ _ _ _ _ _ _ [date] ] left the summons and complaint with _ _ _ _ _ _, a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or
                            ,,       '           .

\/J On g.. :)o-l'1       [date] 1 deliv~red the summons and complaint to    C,f fur~iJ..to,.J \\('f~
[~me of individual], B..Q agent ailthorized by appointment or by law to receive service of
summons on behalf off~iilt., tJit(b\.J!tbN            [name of defendant]; or
                       ~,;J,~              'lil:t#.P-1
 •  On _ _ _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ [address], where
the defendant maintains an office or other tix.ed location for the conduct of business, during
normal working hours I left the summons and complaint with
_____________________ [name and job description]; or

  • I am the plaintiff or· an attorney of record for the plaintiff in a lawsuit, and I served the
summons and complaint on the defendant by certified mail, return receipt requested, restricted
delivery, as shown by the attached signed return receipt.

 •  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of
the summons and complaint by first-class mail to the defendant together with two copies of a
notice and acknowledgment and received the attached notice and acknowledgment fDlm within
twenty days after the date of mailing.•;•
                                .    .     ·,


 D Other [specify]:
                            .    \       ... \   .
 DJ was unable to execute' servic·e
                            :      .
                                 ,.'
                                     because:


 My fee is $ _ _ __
         Case 1:19-cv-00097-BSM Document 2 Filed 09/30/19 Page 76 of 76




To be com11leted if service is by'n sheriff or deputy s/1e·ri,D:


Date: _ _ _ __         SHERIFF OF _ _ _ _ COUNTY, ARKANSAS



By:-------------------
       [signature of server]·




        lprinted name, title, and badge number]

        To be completed if service is by a person otl,er tlian a slzerUf or deputy sl,erlff:



                                • •   :   ~   :   •   •   I   ~   •




        [printed name]

Address: _ _ _ _ _ _ _._.-_ _ _ _ _ _ _ _ _ _ __

        Phone: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Subscribed and sworn to                                               9-?,o- (1




Additional information regarding .service or attempted service:
